
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1(b)



MASTER LEASE AND DEED OF TRUST


Dated as of June 15, 2003

Between

CSL LEASING INC.,
as Lessor

and

SABRE INC.,
as Lessee

        To the extent, if any, that this Master Lease and Deed of Trust
constitutes chattel paper (as such term is defined in the Uniform Commercial
Code as in effect in any applicable jurisdiction), no lien on this Master Lease
and Deed of Trust may be created through the transfer or possession of any
counterpart other than the original counterpart containing the receipt therefor
executed by WILMINGTON TRUST COMPANY as the Indenture Trustee, on or following
the signature page hereof. This counterpart is not the original counterpart.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table Of Contents


SECTION


--------------------------------------------------------------------------------

  HEADING


--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   1   Section 1.1.     Definitions; Interpretation   1
ARTICLE II   MASTER LEASE   1   Section 2.1.     Acceptance and Lease of
Property   1   Section 2.2.     Acceptance Procedure   1   Section 2.3.    
Lease Term   1   Section 2.4.     Title   2 ARTICLE III   PAYMENT OF RENT   2  
Section 3.1.     Rent   2   Section 3.2.     Payment of Rent   2   Section 3.3.
    Supplemental Rent   2   Section 3.4.     Method of Payment   2 ARTICLE IV  
QUIET ENJOYMENT; RIGHT TO INSPECT   3   Section 4.1.     Quiet Enjoyment   3  
Section 4.2.     Right to Inspect   3 ARTICLE V   NET LEASE, ETC   3   Section
5.1.     Net Lease   3   Section 5.2.     No Termination or Abatement   4
ARTICLE VI   SUBLEASES AND ASSIGNMENTS   4   Section 6.1.     Subletting   4  
Section 6.2.     Assignment   4 ARTICLE VII   LESSEE ACKNOWLEDGMENTS   4  
Section 7.1.     Condition of the Property   4   Section 7.2.     Risk of Loss  
5 ARTICLE VIII   POSSESSION AND USE OF THE PROPERTY, ETC   5   Section 8.1.    
Utility Charges   5   Section 8.2.     Possession and Use of the Property   5  
Section 8.3.     Compliance with Requirements of Law and Insurance Requirements
  5            


i

--------------------------------------------------------------------------------

ARTICLE IX   MAINTENANCE AND REPAIR; RETURN   5   Section 9.1.     Maintenance
and Repair; Return   5 ARTICLE X   MODIFICATIONS, ETC   6   Section 10.1.    
Modifications, Substitutions and Replacement   6   Section 10.2.     Notice to
the Lessor, RVI Provider and Indenture Trustee   7 ARTICLE XI   DISCHARGE OF
LIENS; EASEMENTS   7   Section 11.1.     Discharge of Liens   7   Section 11.2.
    Grants and Releases of Easements; Lessor Waivers   7 ARTICLE XII   PERMITTED
CONTESTS   8   Section 12.1.     Permitted Contest   8 ARTICLE XIII   INSURANCE
  8   Section 13.1.     Required Insurance   8   Section 13.2.     Insurance
Coverage   9 ARTICLE XIV   EVENT OF LOSS; CASUALTY AND CONDEMNATION;
ENVIRONMENTAL MATTERS   10   Section 14.1.     Risk of Loss, Damage or
Destruction   10   Section 14.2.     Event of Loss; Casualty and Condemnation  
10   Section 14.3.     Environmental Matters   12   Section 14.4.     Notice of
Environmental Matters   12 ARTICLE XV   TERMINATION OF LEASE   12   Section
15.1.     Event of Loss Termination   12   Section 15.2.     Termination
Procedures   13 ARTICLE XVI   EVENTS OF DEFAULT   13   Section 16.1.     Lease
Events of Default   13   Section 16.2.     Remedies   15   Section 16.3.    
Waiver of Certain Rights   18   Section 16.4.     Deed of Trust Remedies   18  
Section 16.5.     Excess Proceeds; Return of Property   19 ARTICLE XVII  
LESSOR'S RIGHT TO CURE   19   Section 17.1.     The Lessor's Right to Cure the
Lessee's Lease Defaults   19            

ii

--------------------------------------------------------------------------------

ARTICLE XVIII   PURCHASE PROVISIONS   19   Section 18.1.     Purchase of
Property   19   Section 18.2.     Expiration Date Purchase Obligation   20  
Section 18.3.     Acceleration of Purchase Obligation   21   Section 18.4.    
Failure to Elect Options   21 ARTICLE XIX   ACKNOWLEDGEMENT OF ASSIGNMENT   21
ARTICLE XX   REMARKETING OPTION   21   Section 20.1.     Option to Remarket   21
  Section 20.2.     Procedures During Remarketing   22   Section 20.3.    
Failed Remarketing   24 ARTICLE XXI   PROCEDURES RELATING TO PURCHASE OR
REMARKETING OPTIONS   24   Section 21.1.     Provisions Relating to the Exercise
of Purchase Option or Obligation and Conveyance upon Remarketing; Conveyance
upon Certain Other Events   24   Section 21.2.     Reconveyance   25 ARTICLE
XXII   ESTOPPEL CERTIFICATES   25   Section 22.1.     Estoppel Certificates   25
ARTICLE XXIII   ACCEPTANCE OF SURRENDER   26   Section 23.1.     Acceptance of
Surrender   26 ARTICLE XXIV   NO MERGER OF TITLE   26   Section 24.1.     No
Merger of Title   26 ARTICLE XXV   INTENT OF THE PARTIES   26   Section 25.1.  
  Ownership of the Property   26 ARTICLE XXVI   MISCELLANEOUS   27   Section
26.1.     Severability; Perpetuities; Etc   27   Section 26.2.     Amendments
and Modifications   27   Section 26.3.     No Waiver   27   Section 26.4.    
Notices   27   Section 26.5.     Successors and Assigns   27   Section 26.6.    
Headings and Table of Contents   27   Section 26.7.     Counterparts   27  
Section 26.8.     Governing Law   28   Section 26.9.     Original Lease   28  
Section 26.10.     Time of Essence   28 Exhibit A—Form of Lease Supplement    

iii

--------------------------------------------------------------------------------


MASTER LEASE AND DEED OF TRUST
THIS DOCUMENT SECURES FUTURE ADVANCES


        THIS MASTER LEASE AND DEED OF TRUST (this "Master Lease"), dated as of
June 15, 2003 between SABRE INC., a Delaware corporation, as Lessee and whose
principal offices are located at 3150 Sabre Drive, Southlake, Texas 76092 (the
"Lessee") and CSL LEASING INC., a Delaware corporation, whose principal offices
are located at c/o J.P. Morgan Services Inc., 500 Stanton Christiana Road,
Newark, Delaware 19713-2107 (the "Lessor").


W I T N E S S E T H:


        WHEREAS, pursuant to a Participation Agreement dated as of the date
hereof (as amended, modified, restated or supplemented from time to time, the
"Participation Agreement"), among the Lessee, the Lessee Guarantor, the Lessor,
the Purchasers and the Indenture Trustee, the Purchasers and the Lessor have
agreed to finance the acquisition of the Property;

        WHEREAS, on the Acquisition Date, the Lessor will acquire from one or
more third parties designated by the Lessee, certain Property;

        WHEREAS, the Lessor desires to lease to the Lessee, and the Lessee
desires to lease from the Lessor, the Property specified in the Lease
Supplement; and

        WHEREAS, the Property will be subject to the terms of this Master Lease
and the Lease Supplement;

        NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS


        Section 1.1. Definitions; Interpretation.    Capitalized terms used but
not otherwise defined in this Master Lease have the respective meanings
specified in Appendix A to the Participation Agreement; and the rules of
interpretation set forth in Appendix A to the Participation Agreement shall
apply to this Master Lease.


ARTICLE II
MASTER LEASE


        Section 2.1. Acceptance and Lease of Property.    Subject to the terms
and conditions set forth herein and in the Participation Agreement, including
without limitation the satisfaction or waiver of the conditions set forth in
Article VI thereof, the Lessor hereby agrees to accept, pursuant to the terms of
the Participation Agreement, delivery on the Acquisition Date of the Property
from one or more third parties designated by the Lessee and simultaneously to
demise and lease to the Lessee hereunder and under the Lease Supplement for the
Lease Term, the Lessor's interest in the Property and the Lessee hereby agrees,
expressly for the direct benefit of the Lessor, to lease from the Lessor for the
Lease Term the interest of the Lessor in the Property identified in the Lease
Supplement.

        Section 2.2. Acceptance Procedure.    The Lessee hereby agrees that the
execution and delivery by it of the Lease Supplement on or as of the Acquisition
Date shall, without further act, constitute the irrevocable acceptance by the
Lessee of the Property for all purposes of this Master Lease and the other
Operative Documents on the terms set forth therein and herein, and that the
Property shall be deemed to be included in the leasehold estate of this Master
Lease and shall be subject to the terms and conditions of this Master Lease as
of the Acquisition Date.

        Section 2.3. Lease Term.    The Lease Term of this Master Lease shall
commence on (and include) the Acquisition Date of the Property and end on (but
exclude) the Expiration Date.

--------------------------------------------------------------------------------


        Section 2.4. Title.    The Property is leased to the Lessee without any
representation or warranty, express or implied, by Lessor and subject to the
rights of parties in possession, the existing state of title (including, without
limitation, all Liens) and all applicable Requirements of Law. The Lessee shall
not in any event have any recourse against the Lessor for any defect in or
exception to title to the Property or leasehold interest therein other than
resulting from Lessor Liens attributable to the Lessor.


ARTICLE III
PAYMENT OF RENT


        Section 3.1. Rent.    (a) During the Lease Term, the Lessee shall pay
Basic Rent to the Lessor on each Scheduled Payment Date, on the date required
under Section 20.2(h) in connection with the Lessee's exercise of the
Remarketing Option and, with respect to the Property, on any date on which this
Master Lease shall terminate with respect to the Property.

        (b)   Neither the Lessee's inability or failure to take possession of
all or any portion of the Property when delivered by the Lessor, nor the
inability or failure of the Lessor to deliver title or possession to all or any
portion of the Property to the Lessee on the Acquisition Date, whether or not
attributable to any act or omission of the Lessee or any act or omission of the
Lessor, or for any other reason whatsoever, shall delay or otherwise affect such
Lessee's obligation to pay Rent for the Property in accordance with the terms of
this Master Lease.

        Section 3.2. Payment of Rent.    Rent shall be paid absolutely net to
each Person entitled thereto, so that this Master Lease shall yield to such
Person the full amount thereof, without setoff, deduction or reduction.

        Section 3.3. Supplemental Rent.    The Lessee shall pay to the Lessor or
any other Person entitled thereto any and all Supplemental Rent promptly as the
same shall become due and payable, and if the Lessee fails to pay any
Supplemental Rent, the Lessor and such other Persons shall have all rights,
powers and remedies provided for herein or by law or equity or otherwise in the
case of nonpayment of Basic Rent. The Lessee shall pay to the Lessor, as
Supplemental Rent, among other things, on demand, to the extent permitted by
applicable Requirements of Law, interest at the applicable Overdue Rate on any
installment of Basic Rent not paid when due for the period for which the same
shall be overdue and on any payment of Supplemental Rent not paid when due for
the period from the due date until the same shall be paid. The expiration or
other termination of the Lessee's obligations to pay Basic Rent hereunder shall
not limit or modify the obligations of the Lessee with respect to Supplemental
Rent. Unless expressly provided otherwise in this Master Lease or in the
Participation Agreement, in the event of any failure on the part of the Lessee
to pay and discharge any Supplemental Rent as and when due, the Lessee shall
also promptly pay and discharge, to the extent incurred as a result of such
failure on the part of the Lessee, any fine, penalty, interest or cost which may
be assessed or added against any Participant by a third party for nonpayment or
late payment of such Supplemental Rent, all of which shall also constitute
Supplemental Rent.

        Section 3.4. Method of Payment.    Each payment of Rent payable by the
Lessee to the Lessor under this Master Lease or any other Operative Document
shall be made by the Lessee to the Indenture Trustee as assignee of the Lessor
under the Assignment of Lease and Rent (or, if the Indenture Trustee notifies
the Lessee in writing that all principal, Make-Whole Amount, if any, and
interest on the Notes and all other amounts owing to the Purchasers and the
Indenture Trustee under the Indenture and the other Operative Documents have
been paid in full, to the Lessor) prior to 11:00 a.m., New York City time to the
Account in immediately available funds consisting of lawful currency of the
United States of America on the date when such payment shall be due.

2

--------------------------------------------------------------------------------



ARTICLE IV
QUIET ENJOYMENT; RIGHT TO INSPECT


        Section 4.1. Quiet Enjoyment.    Subject to the terms of each of the
Operative Documents, the Lessee shall peaceably and quietly have, hold and enjoy
the Property for the Lease Term, free of any claim or other action by the Lessor
or anyone claiming by, through or under the Lessor with respect to any matters
arising from and after the Acquisition Date. Such right of quiet enjoyment is
independent of, and shall not affect the rights of the Lessor or any assignee
thereof otherwise to initiate legal action to enforce, the obligations of the
Lessee under this Master Lease.

        Section 4.2. Right to Inspect.    During the Lease Term, the Lessee
shall upon reasonable notice (except that no notice shall be required if a Lease
Event of Default has occurred and is continuing), and from time to time, permit
the Indenture Trustee, any Participant, and their respective authorized
representatives to inspect the Property subject to this Master Lease during
normal business hours, and the Lessee will, upon the request of the Indenture
Trustee or any Participant, make available to such Person the books and records
of the Lessee relating to the Property; provided that all such inspections shall
be at the sole expense of the Indenture Trustee or such Participant, as the case
may be, unless a Lease Event of Default shall have occurred and is continuing,
in which case such inspection shall be at the sole expense of the Lessee.


ARTICLE V
NET LEASE, ETC.


        Section 5.1. Net Lease.    This Master Lease shall constitute a net
lease. Any present or future law to the contrary notwithstanding, this Master
Lease shall not terminate, nor shall the Lessee be entitled to any abatement,
suspension, deferment, reduction, setoff, counterclaim, or defense with respect
to the Rent, nor shall the obligations of the Lessee hereunder be affected
(except as expressly herein permitted and by performance of the obligations in
connection therewith) by reason of: (i) any defect in the condition,
merchantability, design, construction, quality or fitness for use of the
Property or any part thereof, or the failure of the Property to comply with all
Requirements of Law, including any inability to occupy or use the Property by
reason of such non-compliance; (ii) any damage to, removal, abandonment,
salvage, loss, contamination of or Release from, scrapping or destruction of or
any requisition or taking of the Property or any part thereof; (iii) any
restriction, prevention or curtailment of or interference with the construction
on or any use of the Property or any part thereof including eviction; (iv) any
defect in title of or rights to the Property or any Lien on such title or rights
or on the Property; (v) any change, waiver, extension, indulgence or other
action or omission or breach in respect of any obligation or liability of or by
the Indenture Trustee or any Participant; (vi) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceedings relating to the Lessee, the Lessee Guarantor, the Indenture Trustee,
any Participant or any other Person, or any action taken with respect to this
Master Lease by any trustee or receiver of the Lessee, the Lessee Guarantor, the
Indenture Trustee, any Participant or any other Person, or by any court in any
such proceeding; (vii) any claim that the Lessee has or might have against any
Person, including without limitation the Indenture Trustee, any Participant, or
any vendor, manufacturer, contractor of or for the Property; (viii) any failure
on the part of the Lessor or any other Person to perform or comply with any of
the terms of this Master Lease, of any other Operative Document or of any other
agreement; (ix) any invalidity or unenforceability or illegality or
disaffirmance of this Master Lease against or by the Lessee or any provision
hereof or any of the other Operative Documents or any provision of any thereof;
(x) the impossibility or illegality of performance by the Lessee, the Indenture
Trustee, any Participant or all of them; (xi) any action by any court,
administrative agency or other Governmental Authority; or (xii) any other cause
or circumstances whether similar or dissimilar to the foregoing and whether or
not the Lessee shall have notice or knowledge of any of the foregoing. The
Lessee's agreement in this Section 5.1 shall not affect any claim, action or
right the Lessee may have

3

--------------------------------------------------------------------------------

against the Lessor or any other Participants. The parties intend that the
obligations of the Lessee hereunder shall be covenants and agreements that are
separate and independent from any obligations of the Lessor hereunder or under
any other Operative Documents, and the obligations of the Lessee shall continue
unaffected unless such obligations shall have been modified or terminated in
accordance with an express provision of this Master Lease.

        Section 5.2. No Termination or Abatement.    The Lessee shall remain
obligated under this Master Lease in accordance with its terms and shall not
take any action to terminate, rescind or avoid this Master Lease (except as
provided herein), notwithstanding any action for bankruptcy, insolvency,
reorganization, liquidation, dissolution, or other proceeding affecting any
Participant, or any action with respect to this Master Lease which may be taken
by any trustee, receiver or liquidator of any Participant or by any court with
respect to any Participant. The Lessee hereby waives, to the extent permitted by
law, all right (i) to terminate or surrender this Master Lease (except as
provided herein) or (ii) to avail itself of any abatement, suspension,
deferment, reduction, setoff, counterclaim or defense with respect to any Rent.
The Lessee shall remain obligated under this Master Lease in accordance with its
terms and the Lessee hereby waives, to the extent permitted by law, any and all
rights now or hereafter conferred by statute or otherwise to modify or to avoid
strict compliance with its obligations under this Master Lease. Notwithstanding
any such statute or otherwise, the Lessee shall be bound by all of the terms and
conditions contained in this Master Lease and the Lease Supplement.


ARTICLE VI
SUBLEASES AND ASSIGNMENTS


        Section 6.1. Subletting.    The Lessee may sublease the Property or any
portion thereof to any Person; provided, however, that: (a) no sublease or other
relinquishment of possession of all or any portion of the Property shall in any
way discharge or diminish any of the Lessee's obligations to the Lessor
hereunder and the Lessee shall remain directly and primarily liable under this
Master Lease and the Lease Supplement; (b) each sublease of the Property shall
expressly be made subject to and subordinate to this Master Lease and the
related Lease Supplement and to the rights of the Lessor and the Indenture
Trustee, as assignee of the Lessor, hereunder and thereunder; (c) each sublease
shall expressly provide for the surrender of the Property or portion thereof by
the applicable sublessee at the election of the Indenture Trustee or the Lessor
(as applicable) after the occurrence of a Lease Event of Default; (d) each
sublease shall expressly provide for termination prior to the Expiration Date
unless the Lessee elects to purchase all of the Property pursuant to Section
18.1; and (e) the use or uses under any sublease shall be such that they shall
not impair the value or utility of the Property, as certified by a Responsible
Officer of the Lessee; provided that such certification shall not be binding on
the Lessor in the event the Lessee elects the Remarketing Option.

        Section 6.2. Assignment.    The Lessee may not assign to any Person, at
any time, in whole or in part, any of its right, title or interest in, to or
under the Lease or any portion of the Property.


ARTICLE VII
LESSEE ACKNOWLEDGMENTS


        Section 7.1. Condition of the Property.    THE LESSEE ACKNOWLEDGES AND
AGREES THAT ALTHOUGH THE LESSOR WILL OWN AND HOLD TITLE TO THE PROPERTY, THE
LESSEE IS SOLELY RESPONSIBLE FOR THE PROPERTY AND ANY ALTERATIONS OR
MODIFICATIONS THERETO. THE LESSEE FURTHER ACKNOWLEDGES AND AGREES THAT IT IS
LEASING THE PROPERTY "AS-IS, WHERE IS, AND WITH ALL FAULTS" WITHOUT
REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY THE INDENTURE
TRUSTEE, THE LESSOR OR ANY PURCHASER AND IN EACH CASE SUBJECT TO (A) THE
EXISTING STATE OF TITLE, (B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF,
(C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY OR PHYSICAL INSPECTION MIGHT
SHOW AND (D) VIOLATIONS OF REQUIREMENTS OF LAW WHICH MAY EXIST ON THE DATE
HEREOF OR ON THE ACQUISITION DATE.

4

--------------------------------------------------------------------------------

NEITHER THE INDENTURE TRUSTEE, NOR THE LESSOR NOR ANY PURCHASER HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS
OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE TITLE
(OTHER THAN FOR LESSOR LIENS ATTRIBUTABLE TO SUCH PERSON), VALUE, SUITABILITY,
USE, CONDITION, DESIGN, OPERATION, OR FITNESS FOR USE OF THE PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND
NEITHER THE INDENTURE TRUSTEE, NOR THE LESSOR NOR ANY PURCHASER SHALL BE LIABLE
FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN (OTHER THAN FOR LESSOR LIENS
ATTRIBUTABLE TO SUCH PERSON) OR THE FAILURE OF THE PROPERTY, OR ANY PART
THEREOF, TO COMPLY WITH ANY REQUIREMENT OF LAW.

        Section 7.2. Risk of Loss.    During the Lease Term the risk of loss of
or decrease in the enjoyment and beneficial use of the Property as a result of
the damage or destruction thereof by fire, the elements, casualties, thefts,
riots, wars or otherwise is assumed by the Lessee and the Lessor shall not in
any event be answerable or accountable therefor.


ARTICLE VIII
POSSESSION AND USE OF THE PROPERTY, ETC.


        Section 8.1. Utility Charges.    The Lessee shall pay or cause to be
paid all charges for electricity, power, gas, oil, water, telephone, sanitary
sewer service and all other rents and utilities used in or on the Property
during the Lease Term. The Lessee shall be entitled to receive any credit or
refund with respect to any utility charge paid by the Lessee and, so long as no
Lease Default or Lease Event of Default has occurred and is continuing, the
amount of any credit or refund received by the Lessor on account of any utility
charges paid by Lessee, net of the costs and expenses reasonably incurred by the
Lessor in obtaining such credit or refund, shall be promptly paid over to the
Lessee.

        Section 8.2. Possession and Use of the Property.    The Lessee covenants
that the Property shall be used as office facilities and applying standards of
use no lower than the standards applied by the Lessee or its Affiliates for
other comparable Property owned or leased by the Lessee or its Affiliates. The
Lessee shall pay, or cause to be paid, all charges and costs required in
connection with the use of the Property as contemplated by this Master Lease and
the Lease Supplement. The Lessee shall not commit or permit any waste of the
Property or any part thereof.

        Section 8.3. Compliance with Requirements of Law and Insurance
Requirements.    Subject to the terms of Article XII relating to permitted
contests, the Lessee, at its sole cost and expense, shall (a) comply in all
respects with all Requirements of Law (including all Environmental Laws) and
Insurance Requirements relating to the Property, including the use,
modification, operation, maintenance, repair and restoration thereof and the
remarketing thereof pursuant to Article XX, whether or not compliance therewith
shall require structural or extraordinary changes in the Improvements or
interfere with the use and enjoyment of the Property, and (b) procure, maintain
and comply with all licenses, permits, orders, approvals, consents and other
authorizations required for the modification, use, maintenance and operation of
the Property and for the use, operation, maintenance, repair and restoration of
the Improvements.


ARTICLE IX
MAINTENANCE AND REPAIR; RETURN


        Section 9.1. Maintenance and Repair; Return.    (a) The Lessee, at its
sole cost and expense, shall maintain the Property in as good condition as when
delivered to the Lessee hereunder (ordinary wear and tear excepted) and make all
necessary repairs and Modifications thereto, of every kind and nature
whatsoever, whether ordinary or extraordinary or foreseen or unforeseen, in each
case as required by all Requirements of Law and Insurance Requirements and in no
event applying standards of

5

--------------------------------------------------------------------------------

maintenance lower than the standards applied by the Lessee in the operation and
maintenance of other comparable properties owned or leased by the Lessee or its
Affiliates.

        (b)   The Lessor shall not under any circumstances be required to build
any improvements on the Property, make any repairs, replacements, alterations or
renewals of any nature or description to the Property, make any expenditure
whatsoever in connection with this Master Lease or the Lease Supplement or
maintain the Property in any way. The Lessee waives any right to (i) require the
Lessor to maintain, repair, or rebuild all or any part of the Property or (ii)
make repairs at the expense of the Lessor pursuant to any Requirement of Law,
Insurance Requirement, contract, agreement, or covenant, condition or
restriction in effect at any time during the Lease Term.

        (c)   The Lessee shall, upon the expiration or earlier termination of
this Master Lease with respect to the Property (other than as a result of the
Lessee's purchase of the Property from the Lessor as provided herein), vacate
and surrender the Property to the Lessor in the condition required by this
Master Lease.


ARTICLE X
MODIFICATIONS, ETC


        Section 10.1. Modifications, Substitutions and Replacement.    During
the Lease Term, the Lessee, at its sole cost and expense, may at any time and
from time to time make alterations, renovations, improvements and additions to
the Property or any part thereof and substitutions and replacements therefor
(collectively, "Modifications"); provided, however, that:

        (a)   except for any Modification required to be made pursuant to a
Requirement of Law (a "Required Modification"), no Modification shall be made if
it would adversely affect the marketability, value, utility or useful life of
the Property or any part thereof from that which existed immediately prior to
such Modification;

        (b)   the Modification shall be done in a good and workmanlike manner;

        (c)   the Modification shall comply with all Insurance Requirements and
all Requirements of Law (including all Environmental Laws) applicable to such
Modification, including the obtaining of any necessary permits;

        (d)   subject to the terms of Article XII relating to permitted
contests, Lessee shall pay all costs and expenses and shall discharge (or cause
to be insured or bonded over) within thirty (30) days after the same shall be
filed (or otherwise become effective) any Liens arising with respect to such
Modification;

        (e)   such Modification shall comply with Sections 8.3 and 9.1(a); and

        (f)    The Lessee shall be required to obtain the prior written approval
(which approval shall not be unreasonably withheld) of the Lessor and the
Indenture Trustee (and, if required by the RVI Policy, the RVI Provider) with
respect to any alterations (other than Required Modifications) that shall cost
in excess of 10% of the Property Cost of the Property.

        All Modifications shall remain part of the realty and shall be subject
to this Master Lease and the applicable Lease Supplement and title thereto shall
immediately vest in the Lessor. So long as no Lease Event of Default has
occurred and is continuing, the Lessee may place upon the Property any trade
fixtures, machinery, equipment, inventory or other property belonging to the
Lessee or third parties and may remove the same at any time during the Lease
Term, subject, however, to the terms of Section 9.1(a); provided, however, that
any trade fixtures placed on the Property do not impair the marketability,
value, utility or useful life of the Property; provided, further, however, that
the Lessee shall keep and maintain at the Property and shall not remove from the
Property any Equipment (except for removal in connection with the replacement or
the maintenance or repair of such Equipment provided

6

--------------------------------------------------------------------------------

that any replacement Equipment shall promptly be titled in Lessor's name and
otherwise be satisfactorily subjected to the terms of this Lease and the Lien of
the Operative Documents.

        Section 10.2. Notice to the Lessor, RVI Provider and Indenture
Trustee.    If the Lessee reasonably expects the cost of any Modification to
exceed 10% of the Property Cost, the Lessee shall deliver to the Lessor, RVI
Provider and the Indenture Trustee a brief written narrative of the work to be
performed in connection with such Modification prior to making such
Modification.


ARTICLE XI
DISCHARGE OF LIENS; EASEMENTS


        Section 11.1. Discharge of Liens.    (a) The Lessee agrees that except
as otherwise provided herein and subject to the terms of Article XII relating to
permitted contests, the Lessee shall not directly or indirectly create or allow
to remain, and shall promptly (and in any event within thirty (30) days after
notice thereof is received by the Lessee from any Person) discharge (or cause
the same to be insured or otherwise bonded over) at its sole cost and expense,
any Lien, defect, attachment, levy, title retention agreement or claim upon the
Property or any Lien, attachment, levy or claim with respect to any amounts held
by the Lessor or the Indenture Trustee pursuant to this Master Lease as
collateral security for the Lessee's obligations or pending performance by the
Lessee, other than Permitted Property Liens.

        (b)   Nothing contained in this Master Lease shall be construed as
constituting the consent or request of the Lessor, the Indenture Trustee or any
Purchaser, expressed or implied, to or for the performance by any contractor,
mechanic, laborer, materialman, supplier or vendor of any labor or services or
for the furnishing of any materials for any construction, alteration, addition,
repair or demolition of or to the Property or any part thereof. NOTICE IS HEREBY
GIVEN THAT NEITHER THE LESSOR NOR THE INDENTURE TRUSTEE NOR ANY PURCHASER IS OR
SHALL BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO THE LESSEE, OR TO ANYONE HOLDING THE PROPERTY OR ANY PART THEREOF
THROUGH OR UNDER THE LESSEE, AND THAT NO MECHANIC'S OR OTHER LIENS FOR ANY SUCH
LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF THE
LESSOR, THE INDENTURE TRUSTEE OR ANY PURCHASER IN AND TO THE PROPERTY.

        Section 11.2. Grants and Releases of Easements; Lessor Waivers.    So
long as no Lease Event of Default shall have occurred and be continuing and
subject to the provisions of Articles VII, IX and X and Section 8.3 hereof, the
Lessor hereby consents in each instance to the following actions by the Lessee,
in the name and stead of the Lessor, but at the Lessee's sole cost and expense:
(a) the granting of easements, licenses, rights-of-way and other rights and
privileges in the nature of easements reasonably necessary or desirable for the
use, repair, or maintenance of the Property or burdening the Property as herein
provided; (b) the release of existing easements or other rights in the nature of
easements which are for the benefit of the Property; (c) if required by
applicable Governmental Authority, the dedication or transfer of unimproved
portions of the Property for road, highway or other public purposes; (d) the
execution of amendments to any covenants and restrictions affecting the
Property; and (e) the execution or release of any similar agreement; provided,
however, that in each case (i) such grant, release, dedication, transfer or
amendment does not impair the value, utility or remaining useful life of the
Property, (ii) such grant, release, dedication, transfer or amendment is, in the
Lessee's judgment, reasonably necessary in connection with the use, maintenance,
alteration or improvement of the Property, (iii) such grant, release,
dedication, transfer or amendment will not cause the Property or any portion
thereof to fail to comply with the provisions of this Master Lease or any other
Operative Document or fail to comply in any respect with all Requirements of Law
(including, without limitation, all applicable zoning, planning, building and
subdivision ordinances, all applicable restrictive covenants and all applicable
architectural approval requirements), (iv) all governmental consents or
approvals required prior to such grant, release, dedication, transfer,
annexation or amendment have been obtained, and all filings required prior to
such action have been made, (v) the

7

--------------------------------------------------------------------------------


Lessee shall remain obligated under this Master Lease and the Lease Supplement
in accordance with their respective terms, as though such grant, release,
dedication, transfer or amendment had not been effected, and (vi) the Lessee
shall pay and perform any obligations of the Lessor under such grant, release,
dedication, transfer or amendment. Without limiting the effectiveness of the
foregoing, provided that no Lease Event of Default shall have occurred and be
continuing, the Lessor shall, upon the request of Lessee, and at the Lessee's
sole cost and expense, execute and deliver any instruments necessary or
appropriate to confirm any such grant, release, dedication, transfer, annexation
or amendment to any Person permitted under this Section 11.2, including landlord
waivers with respect to any of the foregoing.


ARTICLE XII
PERMITTED CONTESTS


        Section 12.1. Permitted Contest.    If, to the extent and for so long as
(a) a test, challenge, appeal or proceeding for review of any Applicable Law or
any Lien, encumbrance, levy, attachment or encroachment relating to the Property
shall be prosecuted diligently and in good faith in appropriate proceedings by
the Lessee, or (b) compliance with such Applicable Law shall have been excused
or exempted by a valid nonconforming use, variance permit, waiver, extension or
forbearance, the Lessee shall not be required to comply with such Applicable Law
or remove or discharge any Lien, encumbrance, levy, attachment or encroachment
but only if and so long as any such test, challenge, appeal, proceeding, waiver,
extension, forbearance or noncompliance shall not (in the reasonable opinion of
the Lessor, the Indenture Trustee and the Purchasers) involve (A) any risk of
criminal liability being imposed on the Lessor, the Indenture Trustee or any
Purchaser for failure to comply therewith or (B) any risk of (1) foreclosure,
forfeiture or loss of the Property, or any part thereof, or (2) the nonpayment
of Rent or (C) any substantial risk of (1) the creation of any Lien (other than
a Permitted Property Lien) on any part of the Property, (2) civil liability
being imposed on the Lessor, the Indenture Trustee, any Purchaser or the
Property unless the Lessee shall have otherwise bonded or secured such amounts
in a manner satisfactory to the Lessor, the Indenture Trustee and the
Purchasers, as the case may be, or (3) enjoinment of, or interference with, the
use, possession or disposition of the Property in any respect.

        Neither the Lessor, the Indenture Trustee nor any Purchaser shall be
required to join in any proceedings pursuant to this Section 12.1 unless a
provision of any Applicable Law requires that such proceedings be brought by or
in the name of such party; and in that event such party will join in the
proceedings or permit them or any part thereof to be brought in its name if and
so long as (i) the Lessee has not elected the Remarketing Option, and (ii) the
Lessee pays all related expenses and indemnifies such party (in a manner
satisfactory to such party) with respect to such proceedings.


ARTICLE XIII
INSURANCE


        Section 13.1. Required Insurance.    (a) Liability Insurance. During the
Lease Term for the Property, the Lessee shall procure and carry commercial
general liability insurance for claims for injuries or death sustained by
persons or damage to property while on the Property and such other public
liability coverages as are ordinarily procured by the Lessee or its Affiliates
who own or operate similar properties, but in any case shall provide liability
coverage of at least $5,000,000 (which amount can be constituted, in part, with
coverage from an umbrella policy) per occurrence. Such insurance shall be on
terms and in amounts that are no less favorable than insurance maintained by the
Lessee or such Affiliates with respect to similar properties that they own or
lease. The policy shall also specifically provide that the policy shall be
considered primary insurance which shall apply to any loss or claim before any
contribution by any insurance which the Lessor, the Indenture Trustee and any
Purchaser may have in force.

8

--------------------------------------------------------------------------------

        (b)   Worker's Compensation Laws. The Lessee shall, in connection with
any Modifications and the operation of the Property, comply with the applicable
workers' compensation laws.

        (c)   Hazard and Other Insurance. During the Lease Term for the
Property, Lessee shall keep, or cause to be kept, the Property insured against
loss or damage by fire, windstorm, environmental risks and other risks (and
during any Modification, builders' all-risk insurance) on terms and in amounts
(which in all cases shall be not less than the Property Cost) that are no less
favorable than insurance covering other similar properties owned or leased by
the Lessee or its Affiliates; provided that the Lessee shall also obtain (if the
Property is located within an area identified as a special flood hazard area by
the Federal Emergency Management Agency) coverage for flood; provided further,
that such insurance shall at all times be in an amount not less than the full
replacement value of the Property and otherwise be sufficient to satisfy the
Schedule D reporting requirements for the Purchasers. Subject to the terms of
Section 14.2, all insurance proceeds in respect of any loss or occurrence for
which the proceeds related thereto are (i) less than or equal to $5,000,000, in
the absence of the occurrence and continuance of a Lease Event of Default, shall
be adjusted by and paid to the Lessee for application toward the reconstruction,
repair or refurbishment of the Property, and (ii) greater than $5,000,000, the
Lessee and the Lessor shall work together to jointly resolve such insurance
claim (unless a Lease Event of Default has occurred and is continuing, in which
case such proceeds shall be adjusted solely by the Lessor) and held by the
Lessor for application in accordance with Article XIV.

        (d)   Deductibles. Notwithstanding the foregoing, during the Lease Term,
so long as the long-term senior unsecured debt of the Lessee is rated Investment
Grade by both S&P and Moody's, the Lessee may self-insure (through deductibles,
self-insured retentions or otherwise) against the risks for which Sections
13.1(a) and 13.1(c) require insurance coverage. At any time that the long-term
senior unsecured debt of the Lessee is not rated Investment Grade by both S&P
and Moody's, the Lessee shall procure the insurance required by Section 13.1(c)
and such insurance shall not be subject to self-insurance (through deductibles,
self-insured retentions or otherwise) in excess of $20,000,000. If during the
Lease Term third-party insurance shall be in effect and the Lessee then elects
to self-insure, the Lessee will give ten (10) days prior written notice thereof
to the Indenture Trustee, which notice shall confirm that the requirements of
this Section 13.1(d) have been met. For purposes of this Section 13.1(d),
"Investment Grade" has the meaning specified in Section 10.2(h) of the
Participation Agreement.

        Section 13.2. Insurance Coverage.    During the Lease Term for the
Property the Lessee shall cause the insurance required to be maintained by the
Lessee under Section 13.1(a) or 13.1(c), to comply with the provisions of this
Section 13.2. All insurance required under Section 13.1 shall be at the sole
cost and expense of the Lessee.

        (a)   On the Acquisition Date the Lessee shall furnish the Lessor and
the Indenture Trustee with certificates showing the insurance required under
Section 13.1 to be in effect. Such certificates shall include a provision for no
less than thirty (30) days' advance written notice by the insurer to the Lessor
and the Indenture Trustee in the event of cancellation or reduction of such
insurance.

        (b)   The Lessee agrees that the insurance policy or policies required
by Section 13.1(a) (including any maintained in connection with the construction
of any Modifications) shall (i) name the Indenture Trustee, the Lessor and each
Purchaser as "additional insureds", and (ii) include an appropriate clause
pursuant to which such policy shall provide that it will not be invalidated
should the Lessee waive, in writing, prior to a loss, any or all rights of
recovery against any party for losses covered by such policy, and that the
insurance in favor of the Lessor, the Indenture Trustee and the Purchasers and
their respective rights under and interests in such policies shall not be
invalidated or reduced by any act or omission (including breach of warranty) or
negligence of the Lessee or any other Person having any interest in the
Property. The Lessee hereby waives any and all such rights against the Lessor,
the Indenture Trustee and the Purchasers to the extent of payments made under
such policies. All

9

--------------------------------------------------------------------------------


insurance policies required by Section 13.1(c) shall name the Indenture Trustee
as loss payee pursuant to a standard mortgagee loss payee endorsement.

        (c)   All such insurance shall be written by reputable insurance
companies that are financially sound and solvent and otherwise reasonably
appropriate considering the amount and type of insurance being provided by such
companies and which shall have a rating of not less than "A-: X" by A.M. Best or
shall be otherwise reasonably acceptable to the Indenture Trustee (acting at the
direction of the Required Participants).

        (d)   The Lessee shall pay at its sole cost and expense as they become
due all premiums for the insurance required by this Article XIII, and shall
renew or replace each policy prior to the expiration date thereof. During the
Lease Term the Lessee shall, at the time each of the Lessee's insurance policies
is renewed (but in no event less frequently than once each year), deliver to the
Lessor and the Indenture Trustee certificates of insurance evidencing that all
insurance required by this Article XIII is being maintained by the Lessee and is
in effect. Such certificates shall include a provision for no less than thirty
(30) days' advance written notice by the insurer to the Indenture Trustee and
the Lessor in the event of cancellation or any material reduction of such
insurance.


ARTICLE XIV
EVENT OF LOSS; CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS


        Section 14.1. Risk of Loss, Damage or Destruction.    At all times
during the Lease Term for the Property, the Lessee bears all risk of loss,
damage, theft, taking, destruction, confiscation, requisition or commandeering,
partial or complete, of or to the Property or any part thereof, however caused
or occasioned, such risk to be borne by the Lessee from the Acquisition Date and
continuing until the Property has been returned to the Lessor in accordance with
the provisions of this Master Lease or has been purchased by the Lessee or
another Person in accordance with the provisions of this Master Lease. The
Lessee agrees that no occurrence specified in the preceding sentence shall
impair, in whole or in part, any obligation of the Lessee under this Master
Lease, including the obligation to pay Rent.

        Section 14.2. Event of Loss; Casualty and Condemnation.    (a) Notice
and Election. Upon the occurrence of an Event of Loss, the Lessee shall promptly
(and in any event within five (5) Business Days) give the Lessor and the
Indenture Trustee written notice of such Event of Loss and within thirty (30)
days after such occurrence, shall give the Lessor and the Indenture Trustee of
its election, subject to the terms hereof, to perform one of the following two
options (it being agreed that if the Lessee shall not given the Lessor and the
Indenture Trustee notice of such election with such time, the Lessee shall be
deemed to have elected to perform the option set forth in clause (i) below);
provided that the Lessee shall not have the right to select the option set forth
in clause (ii) below if (x) a Lease Default or Lease Event of Default shall have
occurred and be continuing, (y) in the reasonable judgment of the Lessee the
Property cannot be rebuilt or restored to the condition required by this Lease
prior to the Expiration Date, or (z) such Event of Loss relates to an Event of
Loss described in clause (iii) of the definition thereof:

        (i)    purchase the interest of the Lessor in the Property in accordance
with Article XV of this Master Lease; or

        (ii)   rebuild and restore the Property in accordance with Section
14.2(e).

        (b)   Insurance Proceeds and Condemnation Awards. Subject to the
provisions of Section 13.1 hereof and this Article XIV, (x) if all or a portion
of the Property is damaged or destroyed in whole or in part by a Casualty during
the Lease Term, any insurance proceeds payable with respect to such Casualty
shall be adjusted by and paid directly to the Lessee, or if received by the
Indenture Trustee or any Participant, shall be paid over to the Lessee for the
reconstruction, refurbishment and repair of the Property, and (y) if the use,
access, occupancy, easement rights or title to the Property or any part

10

--------------------------------------------------------------------------------

thereof is the subject of a Condemnation during the Lease Term for the Property,
then any award or compensation relating thereto shall be adjusted by and paid to
the Lessee; provided, however, that, in each case, if (A) any Lease Default
shall have occurred and be continuing, or (B) such Casualty or Condemnation is
an Event of Loss or (c) the amount of such proceeds, award or compensation
equals or exceeds $5,000,000, then such award, compensation or insurance
proceeds shall be adjusted jointly by the Lessee and the Lessor and paid
directly to the Indenture Trustee (as assignee of the Lessor) or, if received by
the Lessee, shall be held in trust for the Participants and shall be paid over
by the Lessee to the Indenture Trustee, to be distributed by the Indenture
Trustee as follows: (x) in the case of a Lease Default, such amounts shall be
distributed in accordance with Section 7.6(b) of the Participation Agreement or
held as additional security for the Lessee's obligations, and (y) in the case of
an Event of Loss, such amounts shall either (1) if the Lessee has elected the
option set forth in Section 14.2(a)(ii), be paid to the Lessee for the repair
and restoration of the Property in accordance with Section 14.2(e) or (2) if the
Lessee has elected or is deemed to have elected the option set forth in Section
14.2(a)(i), be applied toward the payment of the Lease Balance in accordance
with Section 15.1, and (z) in the case of proceeds, awards or compensation equal
to or in excess of $5,000,000, such amounts shall be paid to and held by the
Indenture Trustee and, so long as no Lease Default shall have occurred and be
continuing, paid to the Lessee upon completion of the repair and restoration of
the Property.

        (c)   Participation in Proceedings. The Lessee may appear at its own
cost and expense in any proceeding or action to negotiate, prosecute, adjust or
appeal any claim for any award, compensation or insurance payment on account of
any Casualty or Condemnation with respect to the Property and shall pay all
expenses thereof. At the Lessee's reasonable request, and at the Lessee's sole
cost and expense, the Lessor and the Indenture Trustee shall participate in any
such proceeding, action, negotiation, prosecution or adjustment. The Lessor and
the Lessee agree that this Master Lease shall control the rights of the Lessor
and the Lessee in and to any such award, compensation or insurance payment.

        (d)   Notices of Casualty or Condemnation. In the event of any Casualty
with respect to the Property for which the reasonable anticipated cost of
restoration equals or exceeds 5% of the Property Cost of the Property or of an
actual, pending or threatened Condemnation of the Property or any material
interest therein, (i) the Lessee shall give notice thereof to the Lessor, the
RVI Provider and to the Purchasers and the Indenture Trustee promptly after the
receipt of such notice and (ii) the Lessor shall give copies of any notice
thereof to the Lessee, the RVI Provider and to the Purchasers and the Indenture
Trustee promptly after receipt of such notice.

        (e)   Repair. If this Master Lease shall continue in full force and
effect with respect to the Property following an Event of Loss or a Casualty or
Condemnation, then the Lessee shall, so long as such repair may reasonably be
expected to be completed with due diligence prior to Expiration Date, at its
sole cost and expense (utilizing insurance proceeds and condemnation awards as
contemplated hereby; provided, however, that, if any award, compensation or
insurance payment is not sufficient to restore the Property in accordance with
this clause (d), the Lessee shall pay the shortfall), promptly and diligently
repair any damage to the Property caused by such Event of Loss or Casualty or
Condemnation in conformity with the requirements of Article XIII and Sections
8.3, 9.1 and 10.1 using the Plans and Specifications for the Property (as
modified to give effect to any subsequent Modifications, any Condemnation
affecting the Property and all Applicable Law) so as to restore the Property to
at least the same or similar condition, operation, function and value as existed
immediately prior to such Event of Loss or Casualty or Condemnation with such
Modifications as the Lessee may elect in accordance with Section 10.1. In such
event, title to the Property shall remain with the Lessor subject to the terms
of this Master Lease. Upon completion of such restoration, the Lessee shall
furnish to the Lessor and the Indenture Trustee a Responsible Officer's
Certificate confirming that such restoration has been completed pursuant to this
Master Lease.

11

--------------------------------------------------------------------------------


        (f)    Obligations Continue. In no event shall a Casualty or
Condemnation affect the Lessee's obligations to pay Rent pursuant to Section 3.1
hereof or to perform its obligations and pay any amounts due on the Expiration
Date or pursuant to Articles XVIII and XX hereof.

        (g)   Excess Casualty/Condemnation Proceeds. Upon the earlier of (x) the
date on which all damage to the Property caused by a Casualty or Condemnation
shall have been repaired in accordance with Section 14.2(d) and (y) the date on
which all amounts due and payable under Section 15.1 shall have been paid to the
Indenture Trustee, any Net Proceeds received by the Lessor, the Indenture
Trustee or any Purchaser in respect of such Casualty or Condemnation, to the
extent remaining after any application of such Net Proceeds to the repair or
restoration of the Property or to the payment of the Lease Balance, as the case
may be (any such Net Proceeds remaining after such application, "Excess
Casualty/Condemnation Proceeds"), shall be promptly turned over to the Lessee.

        Section 14.3. Environmental Matters.    Promptly upon the Lessee's
obtaining knowledge of the existence of an Environmental Violation with respect
to the Property the cost of remediation of which the Lessee determines in its
reasonable good faith judgment would reasonably be expected to exceed
$1,000,000, the Lessee shall notify the Lessor and the Indenture Trustee in
writing of such Environmental Violation. Subject to Section 14.2, at the
Lessee's sole cost and expense, the Lessee shall promptly and diligently
commence any response, clean up, remedial or other action necessary to remove,
clean up or remediate any such Environmental Violation in accordance with the
terms of Section 8.3. The Lessee shall, upon completion of remedial action by
the Lessee, cause to be prepared by an environmental consultant reasonably
acceptable to the Lessor a report describing the Environmental Violation and the
actions taken by the Lessee (or its agents) in response to such Environmental
Violation, and a statement by the consultant that the Environmental Violation
has been remedied in compliance in all respects with applicable Environmental
Laws. Each such Environmental Violation shall be remedied prior to the
Expiration Date unless the Property has been purchased by the Lessee in
accordance with Section 15.1, 18.1 or 18.2. Nothing in this Article XIV shall
reduce or limit the Lessee's obligations under Section 13.1, 13.2 or 13.3 of the
Participation Agreement.

        Section 14.4. Notice of Environmental Matters.    Promptly, but in any
event within thirty (30) days from the date the Lessee has actual knowledge
thereof, the Lessee shall provide to the Lessor and the Indenture Trustee
written notice of any notice of any pending or threatened claim, action or
proceeding involving any Environmental Laws or any Release on or in connection
with the Property. All such notices shall describe in reasonable detail the
nature of the claim, action or proceeding and the Lessee's proposed response
thereto. In addition, the Lessee shall provide to the Lessor and the Indenture
Trustee, within thirty (30) days of receipt, copies of all written
communications with any Governmental Authority relating to any Environmental
Violation in connection with the Property. The Lessee shall also promptly
provide such detailed reports of any such environmental claims as may reasonably
be requested by any Participant. In the event that the Lessor receives written
notice of any pending or threatened claim, action or proceeding involving any
Environmental Laws or any Release on or in connection with the Property, the
Lessor shall promptly give notice thereof to the Lessee.


ARTICLE XV
TERMINATION OF LEASE


        Section 15.1. Event of Loss Termination.    If an Event of Loss occurs
and Lessee has elected or is deemed to have elected to purchase the interest of
the Lessor in the Property pursuant to Section 14.2(a) and terminate this Master
Lease, the Lessee shall on the next occurring Scheduled Payment Date not less
than sixty (60) days following the Event of Loss (but in any event not later
than the Expiration Date), purchase the interest of the Lessor in all of the
Property by paying to the Indenture Trustee (as assignee of the Lessor) the
Lease Balance as of such date (including, without limitation, the Make-Whole
Amount, if any), and the Lessor shall transfer to the Lessee on such date of
payment all

12

--------------------------------------------------------------------------------

of the interest of the Lessor in the Property pursuant to the procedures set
forth in Section 15.2 hereof.

        Section 15.2. Termination Procedures.    On the date of the payment by
the Lessee of all amounts required to be paid under Section 15.1, in accordance
with the procedures set forth in Section 15.1 (such date, the "Termination
Date"), this Master Lease shall terminate. The Lessor shall take the following
actions in respect of the Property upon the Indenture Trustee's receipt of all
amounts due with respect to the Property and all other amounts then due in
accordance with Section 15.1:

        (a)   the Lessor shall execute and deliver to the Lessee (or to the
Lessee's designee) at the Lessee's cost and expense (which expenses include,
without limitation, the payment of any transfer, deed, and any other taxes): (i)
a special warranty deed with respect to the Property containing representations
and warranties regarding the absence of Lessor Liens attributable to the Lessor
(but no other representations or warranties other than the warranty of title),
(ii) a bill of sale with respect to the interest of the Lessor in any items of
personalty or Equipment on the Property, containing representations and
warranties regarding the absence of Lessor Liens attributable to the Lessor (but
no other representations or warranties), and (iii) an assignment of any and all
other interests of the Lessor in the Property not otherwise conveyed in such
deed or bill of sale (which shall include an assignment of all of the right,
title and interest of the Lessor in and to any Excess Casualty/Condemnation
Proceeds), in each case in recordable form and otherwise in conformity with
local custom to the extent consistent with the foregoing scope of the Lessor's
representations and warranties;

        (b)   the Property shall be conveyed to the Lessee (or to the Lessee's
designee) "AS IS" and in their then present physical condition; and

        (c)   at the request of the Lessee, Net Proceeds with respect to the
Property shall be applied against amounts due hereunder, and the Lessor shall
convey to the Lessee any Excess Casualty/Condemnation Proceeds.


ARTICLE XVI
EVENTS OF DEFAULT


        Section 16.1. Lease Events of Default.    The occurrence of any one or
more of the following events (whether such event shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) shall constitute a
"Lease Event of Default":

        (a)   (i) the Lessee shall fail to make payment of any Basic Rent upon
the same becoming due and payable and such failure shall continue unremedied for
a period of three (3) Business Days, (ii) the Lessee shall fail to make payment
upon the same becoming due and payable of the Lease Balance, Purchase Option
Price, Property Balance, Property Cost or Maximum Recourse Amount or any amounts
payable in conjunction with the payment of any of the foregoing including,
without limitation, amounts due pursuant to Sections 15.1, 15.2, 18.1, 18.2,
18.3 or 20.2 hereof or (iii) the Lessee Guarantor shall fail to make payment
pursuant to Section 10.2 of the Participation Agreement upon the same becoming
due and payable; or

        (b)   the Lessee shall fail to make payment of any Supplemental Rent
(other than as specified in clause (a) above) when due and payable within five
(5) days after receipt of notice thereof from the party to whom Lessee is
obligated to pay such Supplemental Rent; or

        (c)   any insurance required to be maintained by the Lessee pursuant to
Article XIII of this Master Lease shall fail to be in effect or the Lessee
defaults in the compliance with Sections 10.1(i), (j), (k) or (l) of the
Participation Agreement; or

13

--------------------------------------------------------------------------------




        (d)   the Lessee or the Lessee Guarantor shall fail to observe or
perform any term, covenant or condition applicable to it under any Operative
Document to which it is a party (other than those described in Section 16.1(a),
(b), or (c) hereof) and such failure shall not be remedied within thirty (30)
days after notice thereof has been given to the Lessee or the Lessee Guarantor;
or

        (e)   the Lessee shall fail to observe or perform any term, covenant or
condition applicable it under Article XX of this Master Lease after giving
written notice to the Lessor and the Indenture Trustee of the Lessee's exercise
of the Remarketing Option; or

        (f)    any representation or warranty made or deemed made by the Lessee
or the Lessee Guarantor in any Operative Document to which it is a party or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with any Operative Document shall
prove to have been incorrect, false or misleading in any material respect on or
as of the date made or expressly deemed made; or

        (g)   (i) the Lessee, the Lessee Guarantor or any Subsidiary of either
of them is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
$25,000,000 beyond any period of grace provided with respect thereto, or (ii)
the Lessee, the Lessee Guarantor or any Subsidiary of either of them is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Lessee, the Lessee Guarantor
or any Subsidiary of either of them has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $25,000,000,
or (y) one or more Persons have the right to require Lessee, the Lessee
Guarantor or any Subsidiary of either of them so to purchase or repay such
Indebtedness; or

        (h)   the Lessee, the Lessee Guarantor or any Subsidiary of either of
them shall (i) have an order for relief entered with respect to it under the
Bankruptcy Code or any other bankruptcy, insolvency or other similar law as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) fail to pay, or admit in writing its inability to pay, its debts generally
as they become due, (iv) apply for, seek, consent to, or acquiesce in the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial portion of its properties, (v) institute any
proceeding seeking an order for relief under the Bankruptcy Code or any other
bankruptcy, insolvency or other similar law as now or hereafter in effect or
seeking to adjudicate it as bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action to authorize or effect any of
the foregoing actions or (vii) fail to contest in good faith any appointment or
proceeding described in Section 16.1(i) below; or

        (i)    without the application, approval or consent of the Lessee, the
Lessee Guarantor or any Subsidiary of either of them, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Lessee, the
Lessee Guarantor or any Subsidiary of either of them or any

14

--------------------------------------------------------------------------------




substantial portion of the properties of any such Person, or a proceeding
described in Section 16.1(h)(v) shall be instituted against the Lessee, the
Lessee Guarantor or any Subsidiary of either of them and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) consecutive days; or

        (j)    a final judgment or judgments for the payment of money
aggregating in excess of $15,000,000 are rendered against one or more of Lessee,
the Lessee Guarantor or their Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

        (k)   if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Lessee Guarantor or any ERISA Affiliate that a Plan may become a subject of any
such proceedings, (iii) the aggregate amount of "unfunded accumulated benefit
obligations" under all Plans, determined in accordance with Financial Accounting
Standards Board Statement No. 87 shall exceed $50,000,000, (iv) the Lessee
Guarantor or any ERISA Affiliate shall have incurred or is reasonably expected
to incur any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, (v) the
Lessee Guarantor or any ERISA Affiliate withdraws from any Multiemployer Plan or
(vi) the Lessee, the Lessee Guarantor or any Subsidiary of either of them
establishes or amends any welfare plan that provides post-retirement welfare
benefits in a manner that would increase the Accumulated Postretirement Benefit
Obligation (APBO), as defined in Financial Accounting Standards Board Statement
No. 106 and based on the actuarial methods and assumptions the subject employer
uses to calculate the APBO for its financial reporting; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

        (l)    any Operative Document to which the Lessee is a party or any Lien
granted by the Lessee under any Operative Document shall, in whole or in part,
terminate, cease to be effective against, or (other than as expressly provided
therein) cease to be the legal, valid, binding and enforceable obligation of the
Lessee other than as permitted under, or pursuant to the terms of, or in
connection with a transaction permitted by, any Operative Document; or

        (m)  the Lessee or the Lessee Guarantor shall directly or indirectly
contest the effectiveness, validity, binding nature or enforceability of any
Operative Document to which it is a party or any Lien granted under any
Operative Document; or any Operative Document shall cease to be a legal, valid
and binding obligation of the Lessee or the Lessee Guarantor, as the case may
be, or cease to be in full force and effect.

        Section 16.2. Remedies.    Upon the occurrence of any Lease Event of
Default and at any time thereafter, the Lessor may, so long as such Lease Event
of Default is continuing, do one or more of the following (and in such order) as
the Lessor in its sole discretion shall determine, without limiting any other
right or remedy the Lessor may have on account of such Lease Event of Default
(including, without limitation, the obligation of the Lessee to purchase all of
the Property as set forth in Section 18.3):

        (a)   The Lessor may (i) declare the entire outstanding Lease Balance to
be due and payable together with accrued unpaid Rent and any other amounts
payable under the Operative Documents, but exclusive of the indemnities not then
payable under Article XIII of the Participation Agreement; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Lessee or any of its Subsidiaries under the Bankruptcy Code,

15

--------------------------------------------------------------------------------

all Basic Rent and all other amounts payable under the Operative Documents by
the Lessee shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Lessee or (ii) make demand upon the Lessee therefor;

        (b)   The Lessor may, by notice to the Lessee, rescind or terminate this
Master Lease as of the date specified in such notice; provided, however, (i) no
reletting, reentry or taking of possession of the Property (or any portion
thereof) by the Lessor (or its agents) will be construed as an election on the
Lessor's part to terminate this Master Lease unless a written notice of such
intention is given to the Lessee, (ii) notwithstanding any reletting, reentry or
taking of possession, the Lessor may at any time thereafter elect to terminate
this Master Lease for a continuing Lease Event of Default, and (iii) no act or
thing done by the Lessor or any of its agents, representatives or employees and
no agreement accepting a surrender of the Property shall be valid unless the
same be made in writing and executed by the Lessor;

        (c)   The Lessor may (i) demand that the Lessee, and the Lessee shall
upon the written demand of the Lessor, return all of the Property promptly to
the Lessor in the manner and condition required by, and otherwise in accordance
with all of the provisions of, Articles VII and IX and Section 8.3 hereof as if
the Property was being returned at the end of the Lease Term, and the Lessor
shall not be liable for the reimbursement of the Lessee for any costs and
expenses incurred by the Lessee in connection therewith, and (ii) without
prejudice to any other remedy which the Lessor may have for possession of the
Property, and to the extent and in the manner permitted by Applicable Law, enter
upon the Property and take immediate possession of (to the exclusion of the
Lessee) the Property or any part thereof and expel or remove the Lessee and any
other Person who may be occupying the Property, by summary proceedings or
otherwise, all without liability to the Lessor for or by reason of such entry or
taking of possession, whether for the restoration of damage to property caused
by such taking or otherwise and, in addition to the other damages of the Lessor,
the Lessee shall be responsible for all costs and expenses incurred by the
Lessor, the Indenture Trustee and/or the Purchasers in connection with any
reletting, including, without limitation, reasonable brokers' fees and all costs
of any alterations or repairs required to be made by the Lessor so that the
Property achieves the standard of condition required by this Master Lease;

        (d)   As more fully set forth in Section 16.4 hereof and in the Lease
Supplement (and consistent with the intent of the parties as detailed in Article
XXV hereof), the Lessor may exercise all remedies available to a mortgagee,
secured party, beneficiary or trustee under law or equity, including, to the
extent permitted by law, the right to sell all or any part of the Property at
public or private sale, as the Lessor may determine;

        (e)   The Lessor may, at its option, elect not to terminate this Master
Lease and continue to collect all Basic Rent, Supplemental Rent, and all other
amounts due to the Lessor (together with all costs of collection) and enforce
the Lessee's obligations under this Master Lease as and when the same become
due, or are to be performed, and at the option of the Lessor, upon any
abandonment of the Property by the Lessee or re-entry of same by the Lessor, the
Lessor may, in its sole and absolute discretion, elect not to terminate this
Master Lease and may make the necessary repairs in order to relet the Property,
and relet the Property or any part thereof for such term or terms (which may be
for a term extending beyond the Lease Term of this Master Lease) and at such
rental or rentals and upon such other terms and conditions as the Lessor in its
reasonable discretion may deem advisable; and upon each such reletting, all
rentals actually received by the Lessor from such reletting shall be applied to
the Lessee's obligations hereunder and under the other Operative Documents in
the manner provided in Section 7.6(a) of the Participation Agreement. If such
rentals received from such reletting during any period are less than the Rent to
be paid during that period by the Lessee hereunder, the Lessee shall pay any

16

--------------------------------------------------------------------------------




deficiency, as calculated by the Lessor, to the Indenture Trustee on the next
Scheduled Payment Date;

        (f)    Unless all of the Property has been sold in its entirety, the
Lessor may, whether or not the Lessor shall have exercised or shall thereafter
at any time exercise any of its rights under clause (c), (d) or (e) of this
Section 16.2 with respect to any or all of the Property or any portions thereof,
demand, by written notice to the Lessee specifying a date not earlier than
twenty (20) days after the date of such notice, that the Lessee purchase, on the
date specified in such notice, all of the unsold Property in accordance with the
provisions of Article XXI and Section 18.2;

        (g)   Pursuant to the Lease Supplement, the Lessor may sell the Property
at public or private sale as the Lessor may determine, free and clear of any
rights of the Lessee, and without any duty to account to the Lessee with respect
to such sale or for the proceeds thereof except as may be required by law and
Lessee shall pay to Lessor, as liquidated damages for loss of a bargain and not
as a penalty (in lieu of the Basic Rent due for the Property for any period
commencing after the date on which such sale occurs), the sum of (i) an amount
equal to the excess, if any, of (x) the outstanding Lease Balance (including,
without limitation, the Make-Whole Amount, if any), over (y) the net proceeds of
such sale, plus (ii) interest at the Overdue Rate on the amount required to be
paid by the Lessee pursuant to clause (i) above from the date of such sale until
the date of actual payment;

        (h)   The Lessor may exercise any other right or remedy that may be
available to it under Applicable Law, or proceed by appropriate court action
(legal or equitable) to enforce the terms hereof or to recover damages for the
breach hereof. Separate suits may be brought to collect any such damages for any
period(s), and such suits shall not in any manner prejudice the Lessor's rights
to collect any such damages for any subsequent period(s), or the Lessor may
defer any such suit until after the expiration of the Lease Term, in which event
such suit shall be deemed not to have accrued until the expiration of the Lease
Term;

        (i)    The Lessor may retain and apply against the Lease Balance all
sums which the Lessor would, absent such Lease Event of Default, be required to
pay to, or turn over to, the Lessee pursuant to the terms of this Master Lease;
or

        (j)    The Lessor, to the extent permitted by Applicable Law, as a
matter of right and with notice to the Lessee, shall have the right to apply to
any court having jurisdiction to appoint a receiver or receivers of any part of
the Property, and the Lessee hereby irrevocably consents to any such
appointment. Any such receivers shall have all of the usual powers and duties of
receivers in like or similar cases and all of the powers and duties of the
Lessor in case of entry, and shall continue as such and exercise such powers
until the date of confirmation of the sale of the Property unless such
receivership is sooner terminated.

        The Lessor shall be entitled to enforce payment of the indebtedness and
performance of the obligations secured hereby and to exercise all rights and
powers under this instrument or under any of the other Operative Documents or
other agreement or any laws now or hereafter in force, notwithstanding some or
all of the obligations secured hereby may now or hereafter be otherwise secured,
whether by mortgage, deed of trust, security agreement, pledge, lien, assignment
or otherwise. Neither the acceptance of this instrument nor its enforcement
shall prejudice or in any manner affect the Lessor's right to realize upon or
enforce any other security now or hereafter held by the Lessor, it being agreed
that the Lessor shall be entitled to enforce this instrument and any other
security now or hereafter held by the Lessor in such order and manner as the
Lessor may determine in its absolute discretion. No remedy herein conferred upon
or reserved to the Lessor is intended to be exclusive of any other remedy herein
or by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the
Operative Documents to the Lessor or to which it

17

--------------------------------------------------------------------------------

may otherwise be entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by the Lessor. In no event
shall the Lessor, in the exercise of the remedies provided in this instrument
(including, without limitation, in connection with the assignment of rents to
the Lessor, or the appointment of a receiver and the entry of such receiver onto
all or any part of the Property), be deemed a "mortgagee in possession," and the
Lessor shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.

        If requested by the Lessor in connection with the exercise of its
remedies pursuant to this Section 16.2, the Lessee hereby agrees to enter into
an operating agreement with respect to the Property in connection therewith to
serve as the operator of the Property on market terms acceptable to the Lessor
and Lessee.

        Section 16.3. Waiver of Certain Rights.    (a) To the maximum extent
permitted by law, the Lessee hereby waives the benefit of any appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale of the Property
or any interest therein, (b) if this Master Lease shall be terminated pursuant
to Section 16.2, the Lessee waives, to the fullest extent permitted by law, (i)
any notice of re-entry or the institution of legal proceedings to obtain
re-entry or possession; (ii) any right of redemption, re-entry or repossession;
(iii) the benefit of any laws now or hereafter in force exempting property from
liability for rent or for debt or limiting the Lessor with respect to the
election of remedies; and (iv) any other rights which might otherwise limit or
modify any of the Lessor's rights or remedies under this Article XVI.

        Section 16.4. Deed of Trust Remedies.    Without limiting any other
remedies set forth in this Master Lease, and also, without limiting the
generality of Article XXV hereof, the Lessor may proceed by a suit or suits in
equity or at law, whether for a foreclosure hereunder or under the Lease
Supplement, or (to the extent permitted by law) for the sale of the Property,
pursuant to a power of sale, or against the Lessee on a recourse basis for the
Lease Balance, or for the specific performance of any covenant or agreement
contained herein or in aid of the execution of any power granted herein, or for
the appointment of a receiver pending any foreclosure hereunder (or under the
Lease Supplement) or the sale of the Property, or for the enforcement of any
other appropriate legal or equitable remedy. The Lessor shall have all rights
available to a beneficiary under a deed of trust or a secured party under the
laws of the state where the Property is located, including, without limitation,
all rights granted under the specific statutes referenced in the Lease
Supplement, if any (each such statute, as amended, is hereinafter referred to as
a "Mortgage Foreclosure Act"). In the event that any provisions of this Master
Lease shall be inconsistent with any Mortgage Foreclosure Act, the provisions of
such Mortgage Foreclosure Act shall take precedence over such provision of this
Master Lease, but shall not invalidate or render unenforceable any other
provision of this Master Lease that can be construed in a manner consistent with
such Mortgage Foreclosure Act. If any provision of this Master Lease shall grant
the Lessor any rights or remedies upon default of the Lessee which are more
limited than the rights that would otherwise be vested in the Lessor under such
Mortgage Foreclosure Act in the absence of such provision, the Lessor shall be
vested with the rights granted in such Mortgage Foreclosure Act to the full
extent permitted by law. The Lessee agrees that the agreements of the Lessee
herein contained shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purpose of any suit brought under
this subparagraph, the Lessee hereby waives, to the fullest extent permitted by
law, the defense of laches and any applicable statute of limitations. In the
event of foreclosure, the Lessee authorizes and empowers the Lessor to effect
insurance upon the Property in amounts aforesaid for a period covering the time
of redemption from foreclosure sale provided by law, and if necessary therefor,
to cancel any or all existing insurance policies required to be maintained under
this Master Lease.

18

--------------------------------------------------------------------------------


        Section 16.5. Excess Proceeds; Return of Property.    If, pursuant to
the exercise by the Lessor of its remedies pursuant to Section 16.2 or 16.4, the
Lessor shall have received an amount equal to the Lease Balance, then the Lessor
shall promptly remit to the Lessee any excess amounts received by the Lessor
and, at the sole cost and expense of the Lessee, transfer to the Lessee (or its
designee) all of the Lessor's remaining right, title and interest (if any) in
the Property in accordance with Section 21.1.


ARTICLE XVII
LESSOR'S RIGHT TO CURE


        Section 17.1. The Lessor's Right to Cure the Lessee's Lease
Defaults.    The Lessor, without waiving or releasing any obligation or Lease
Event of Default, may (but shall be under no obligation to) remedy any Lease
Event of Default for the account and at the sole cost and expense of the Lessee,
including the failure by the Lessee to maintain the insurance required by
Article XIII, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of the Lessee, enter upon
the Property for such purpose and take all such action thereon as may be
necessary or appropriate therefor. No such entry shall be deemed an eviction of
the Lessee. All reasonable out-of-pocket costs and expenses so incurred
(including fees and expenses of counsel), together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid by the
Lessor, shall be paid by the Lessee to the Lessor as Supplemental Rent.


ARTICLE XVIII
PURCHASE PROVISIONS


        Section 18.1. Purchase of Property.    (a) Subject to the conditions
contained herein, and without limitation of the Lessee's purchase obligation
pursuant to Section 18.2 or 18.3, the Lessee shall have the irrevocable option
on any Scheduled Payment Date during the Lease Term to purchase all, but not
less than all, of the Property subject to this Master Lease (the "Purchase
Option") at a price equal to the aggregate Lease Balance (other than the
Make-Whole Amount if such purchase is made on the Expiration Date) on the date
of such purchase (the "Purchase Option Price"). The Lessee's exercise of its
option pursuant to this Section 18.1(a) shall be subject to the following
conditions:

        (i)    the Lessee shall have delivered a Purchase Notice to the Lessor
and the Indenture Trustee not less than forty five (45) days prior to such
purchase, specifying the date of such purchase; and

        (ii)   the Lessee shall not have delivered (or, if delivered, shall not
have failed to rescind) a written notice of the Lessee's exercise of the
Remarketing Option pursuant to Section 20.1(a).

        (b)   Subject to the conditions contained herein, and without limitation
of the Lessee's purchase obligation pursuant to Section 18.2 or 18.3, so long as
no Lease Default or Lease Event of Default has occurred and is continuing, the
Lessee shall have the irrevocable option on any Scheduled Payment Date occurring
after the first anniversary of the Acquisition Date and prior to the final
eighteen (18) months of the Lease Term to purchase (i) all, but not less than
all, of the Solana Parcel, or (ii) all or any portion of the Undeveloped Parcel
(each a "Partial Purchase Option") at a price equal to (x) in the case of the
Solana Parcel, the amount established for such parcel in the Appraisal delivered
on the Acquisition Date pursuant to Section 6.1(d) of the Participation
Agreement, plus all Basic Rent due and payable on such Scheduled Payment Date,
the Make-Whole Amount, if any, and all other amounts due and payable to the
Lessor, the Purchasers and the Indenture Trustee as of such Scheduled Payment
Date, and (y) in the case of the Undeveloped Parcel, the per acre or per square
foot amount established by the Appraisal delivered on the Acquisition Date
pursuant to Section 6.1(d) of the Participation Agreement multiplied by the
number of acres or square feet of the Undeveloped Parcel to be acquired by the
Lessee, plus all Basic Rent due and payable on such Scheduled Payment Date, the
Make-Whole Amount, if any, and all other amounts due and payable to the Lessor,
the Purchasers and

19

--------------------------------------------------------------------------------

the Indenture Trustee as of such Scheduled Payment Date (either of the foregoing
amounts described in clause (x) or (y) being referred to herein as a "Partial
Purchase Option Price"). The Lessee's exercise of any option pursuant to this
Section 18.1(b) shall be subject to the following conditions:

        (i)    the Lessee shall have delivered a Purchase Notice to the Lessor
and the Indenture Trustee not less than forty five (45) days prior to such
purchase, specifying the date of such purchase;

        (ii)   the Lessee shall not have delivered (or, if delivered, shall not
have failed to rescind) a written notice of the Lessee's exercise of the
Remarketing Option pursuant to Section 20.1(a);

        (iii)  a Partial Purchase Option with respect to the Undeveloped Parcel
may only be exercised one (1) time;

        (iv)  after giving effect to any purchase pursuant to this Section
18.1(b), the remainder of the Land and Improvements thereon subject to this
Master Lease shall (A) be a separate lot for tax purposes and properly
subdivided pursuant to all Requirements of Law, (B) have adequate and legal
access for vehicular and pedestrian ingress and egress and for all necessary
utilities, including water, sewer, electricity and gas, and to the extent
necessary for the use and enjoyment of such remainder, reciprocal easement
agreements (such agreements to be in form and substance satisfactory to the
Lessor and the Indenture Trustee), and (C) be otherwise be in compliance with
all Requirements of Law;

        (v)   the Fair Market Sales Value of the portion of the Property not
subject to a Partial Purchase Option, as determined by an appraisal thereof
delivered in connection with the exercise of such option and in form and
substance satisfactory to the Lessor and the Indenture Trustee, after giving
effect to such purchase, shall not be less than the Lease Balance as reduced by
the purchase price of the parcel or parcels being sold;

        (vi)  the RVI Policy shall either by its express terms permit such
Partial Purchase Option, or the consent of the RVI Provider to such Partial
Purchase Option (and issuance of an endorsement to the RVI Policy satisfactory
to the Lessor and the Indenture Trustee in connection therewith) shall have been
obtained; and

        (vii) the Lessee shall have delivered such evidence of compliance with
the provisions of clause (iv) above as the Lessor or the Indenture Trustee may
reasonably request, in form and substance satisfactory to them, and shall have
paid all fees, costs and expenses, including those of the Participants and the
Lessor, incurred in connection with any exercise of a Partial Purchase Option.

        (c)   If the Lessee exercises any option pursuant to this Section 18.1
then, upon the Indenture Trustee's receipt of all amounts due in connection
therewith, the Lessor shall transfer to the Lessee or its designees all of the
Lessor's right, title and interest in and to the Property in accordance with the
procedures set forth in Section 21.1(a), such transfer to be effective as of the
date specified in the Purchase Notice. The Lessee may designate, in a notice
given to the Lessor and the Indenture Trustee not less than ten (10) Business
Days prior to the closing of such purchase (time being of the essence), the
transferee or transferees to whom the conveyance shall be made (if other than to
the Lessee), in which case such conveyance shall (subject to the terms and
conditions set forth herein) be made to such designee; provided, however, that
such designation of a transferee or transferees shall not cause the Lessee to be
released, fully or partially, from any of its obligations under this Master
Lease or any other Operative Document, including, without limitation, the
obligation to pay to the Lessor the Lease Balance or Partial Purchase Option
Price, as the case may be, on the date specified in the Purchase Notice.

        Section 18.2. Expiration Date Purchase Obligation.    Unless (a) the
Lessee shall have previously exercised its option pursuant to Section 18.1 and
purchased all of the Property pursuant thereto, or (b)

20

--------------------------------------------------------------------------------


the Lessee shall have properly exercised the Remarketing Option and shall have
fulfilled all of the requirements of Article XX, then, subject to the terms,
conditions and provisions set forth in this Article, and in accordance with the
terms of Section 21.1(a), the Lessee (or its designee) shall purchase from the
Lessor, and the Lessor shall convey to the Lessee (or its designee), on the
Expiration Date all of the interest of the Lessor in all of the Property for an
amount equal to the Lease Balance (excluding any Make-Whole Amount). The Lessee
may designate, in a notice given to the Lessor and the Indenture Trustee not
less than ten (10) Business Days prior to the closing of such purchase (time
being of the essence), the transferee or transferees to whom the conveyance
shall be made (if other than to the Lessee), in which case such conveyance shall
(subject to the terms and conditions set forth herein) be made to such designee;
provided, however, that such designation of a transferee or transferees shall
not cause the Lessee to be released, fully or partially, from any of its
obligations under this Master Lease, including, without limitation, the
obligation to pay the Lessor the Lease Balance (excluding any Make-Whole Amount)
on such Expiration Date.

        Section 18.3. Acceleration of Purchase Obligation.    The Lessee shall
be obligated to purchase for an amount equal to the Lease Balance all of the
interest of the Lessor in all of the Property (notwithstanding any prior
election to exercise its Purchase Option pursuant to Section 18.1) automatically
and without notice upon the occurrence of any Lease Event of Default described
in clause (h) of Section 16.1. Any purchase under this Section 18.3 shall be in
accordance with the procedures set forth in Section 21.1(a).

        Section 18.4. Failure to Elect Options.    IN THE EVENT THE LESSEE FAILS
TO ELECT AN OPTION WITH RESPECT TO THE PROPERTY UNDER SECTION 18.1(A) OR 20.1 AT
LEAST TWELVE (12) MONTHS PRIOR TO THE END OF THE LEASE TERM THEN IN EFFECT, THE
LESSEE WILL BE DEEMED TO HAVE ELECTED TO PURCHASE THE PROPERTY PURSUANT TO
SECTION 18.2.


ARTICLE XIX
ACKNOWLEDGEMENT OF ASSIGNMENT


        The Lessee hereby acknowledges receipt of due notice that the Lessor's
interest in the Lease has been assigned to the Indenture Trustee pursuant to the
Indenture and the Assignment of Lease and Rents for the benefit and security of
the holders of the Notes. Unless and until Lessee shall have received written
notice from the Indenture Trustee that the Indenture has been discharged in
accordance with its terms, the Indenture Trustee shall have the right to
exercise the rights of the Lessor under the Lease to give consents, approvals,
waivers, notices or the like, to make elections, demands or the like and to take
any other discretionary action under this Lease as though named as Lessor herein
and no amendment or modification of, or waiver by or consent of Lessor in
respect of, any of the provisions of the Lease shall be effective unless the
Indenture Trustee shall have joined in such amendment, modification, waiver or
consent or shall have given its prior written consent thereto. The Lessee shall
deliver copies of all notices given under the Lease to the Lessor to the
Indenture Trustee.


ARTICLE XX
REMARKETING OPTION


        Section 20.1. Option to Remarket.    Subject to the fulfillment of each
of the conditions set forth in this Section 20.1 and Section 20.2 (collectively,
the "Return Conditions"), the Lessee shall have the option (the "Remarketing
Option") to remarket and complete the sale of all, but not less than all, of the
Property for the Lessor.

21

--------------------------------------------------------------------------------

        The Lessee's effective exercise and consummation of the Remarketing
Option shall be subject to the due and timely fulfillment of each of the
following provisions and the provisions of Section 20.2 as of the dates set
forth below:

        (a)   On the date not later than twelve (12) months prior to the
Expiration Date, the Lessee shall give to the Lessor, the RVI Provider and the
Indenture Trustee written notice of the Lessee's exercise of the Remarketing
Option. Such notice may be rescinded at any time prior to the Expiration Date,
upon which rescission the Lessee shall be obligated to purchase all but not less
than all of the Property pursuant to Section 18.2.

        (b)   Not later than one hundred and twenty (120) days prior to the
Expiration Date, the Lessee shall deliver to the Lessor and the RVI Provider an
Environmental Audit for the Property. Each Environmental Audit shall be prepared
by an environmental consultant selected by the Lessor in the Lessor's discretion
and shall contain conclusions satisfactory to the Lessor as to the environmental
status of the Property. If any such Environmental Audit indicates any exceptions
calling for a Phase Two environmental assessment, the Lessee shall have also
delivered prior to the Expiration Date a Phase Two environmental assessment by
such environmental consultant and a written statement by such environmental
consultant indicating that all such exceptions have been remedied in compliance
with Applicable Law.

        (c)   On the date of the Lessee's notice to the Lessor of the Lessee's
exercise of the Remarketing Option, no Lease Event of Default or Lease Default
or violation of any term or condition of the RVI Policy by action or inaction on
the part of the Lessee or the Lessee Guarantor shall exist, and, thereafter,
through and including the Expiration Date, no Lease Event of Default or Lease
Default or violation of any term or condition of the RVI Policy by action or
inaction on the part of the Lessee or the Lessee Guarantor shall occur.

        (d)   The Lessee shall have completed all Modifications, restoration and
rebuilding of the Property pursuant to Sections 10.1 and 14.2 (as the case may
be) and shall have fulfilled all of the conditions and requirements in
connection therewith pursuant to such Sections, in each case prior to the date
on which the Lessor receives the Lessee's notice of the Lessee's exercise of the
Remarketing Option (time being of the essence), regardless of whether the same
shall be within the Lessee's control. Lessee shall have also paid the cost of
all Modifications commenced prior to the Expiration Date. Lessee shall not have
been excused pursuant to Section 12.1 from complying with any Applicable Law
that involved the extension of the ultimate imposition of such Applicable Law
beyond the Expiration Date. Any Permitted Property Liens (other than Lessor
Liens) on the Property that were contested by Lessee shall have been removed and
the Lessor and the RVI Provider shall have received evidence satisfactory to it
that all Liens (other than Lessor Liens and uncontested Permitted Property Liens
of the type described in clauses (i), (vii), (ix) and (x) of the definition
thereof) have been removed.

        (e)   The RVI Policy shall have neither terminated nor ceased to be in
full force and effect at any time during the Term.

        Section 20.2. Procedures During Remarketing.    (a) During the Marketing
Period, the Lessee shall, as nonexclusive agent for the Lessor, use its best
efforts to sell the interest of the Lessor in the Property and will attempt to
obtain the highest purchase price therefor. The Lessee will be responsible for
hiring brokers (if the Lessee so elects) and making the Property available for
inspection by prospective purchasers. The Lessee shall promptly upon request
permit inspection of the Property and any maintenance records relating to the
Property by the Lessor, any Participant and any potential purchasers, and the
Lessee shall otherwise do all things necessary to sell and deliver possession of
the Property to any purchaser. All such marketing of the Property shall be at
the Lessee's sole expense.

        (b)   The Lessee shall use best efforts to procure written bids from one
or more bona fide prospective purchasers. No such purchaser shall be the Lessee
or any Affiliate thereof. Each written

22

--------------------------------------------------------------------------------


offer must specify the Expiration Date as the closing date. The Lessor shall
have the right, but shall be under no duty, to solicit bids, to inquire into the
efforts of the Lessee to obtain bids or otherwise to take action in connection
with any such sale.

        (c)   The Lessee shall submit all bids to the Lessor promptly upon
receipt, and the Lessor will have the right to submit any one or more bids. Any
sale by the Lessee shall be for the highest cash bid submitted to the Lessor.
The Lessor shall determine the highest bid at least ten (10) days prior to the
end of the Marketing Period, but in any event, the Lessor (unless otherwise
approved by the RVI Provider) shall have no obligation to approve any bid for
the Property unless the highest bid equals or exceeds the sum of the outstanding
balance of the Series B Notes plus the Lessor B Portion plus all Permitted Sales
Costs t. All bids shall be on an all-cash basis.

        (d)   In connection with any such sale of the Property, the Lessee will
provide to the purchaser all customary "seller's" indemnities (including,
without limitation, an environmental indemnity) to the extent the same are
required by the purchaser and representations and warranties regarding title,
absence of Liens (other than Permitted Property Liens of the type described in
clause (i), (vii), (viii) or (x) of the definition thereof) and the condition of
the Property. The Lessee shall have obtained, at its cost and expense, all
required governmental and regulatory consents and approvals and shall have made
all filings as required by Applicable Law in order to carry out and complete the
transfer of the Property. As to the Lessor, any such sale shall be made on an
"as is, with all faults" basis without representation or warranty by the Lessor
other than the absence of Lessor Liens attributable to the Lessor. The Lessee
will deliver to the purchaser all documentation required by any title company to
deliver clear title to the Property, an ALTA/ACSM survey of each Property made
no more than six (6) months prior to the Expiration Date, the Plans and
Specifications for the Property and all other books and records relating to the
Property. In addition, the Lessee shall satisfy any requirement of the RVI
Policy in connection with the sale of the Property.

        (e)   The Lessee shall pay directly, and not from the sale proceeds, all
prorations, credits, costs and expenses of the sale of the Property, whether
incurred by the Lessor or the Lessee, including, without limitation, the cost of
all title insurance, surveys, environmental reports, appraisals, transfer taxes,
the attorneys' fees of the Lessor, the Lessee's attorneys' fees, commissions,
escrow fees, recording fees, and all applicable documentary and other transfer
taxes.

        (f)    The Lessee shall pay to the Indenture Trustee on or prior to the
Expiration Date (or in the case of Supplemental Rent, to the Person entitled
thereto) an amount equal to the Maximum Recourse Amount for the Property plus
all accrued and unpaid Rent (including Supplemental Rent, if any) for the
Property and all other amounts hereunder which have accrued or will accrue prior
to or as of the Expiration Date with respect to the Property, in the type of
funds specified in Section 3.4 hereof.

        (g)   The Lessee shall pay to the Indenture Trustee on or prior to the
Expiration Date the amounts, if any, required to be paid pursuant to Section
13.2 of the Participation Agreement.

        (h)   The sale of the Property shall be consummated on the Expiration
Date and the gross proceeds (the "Gross Remarketing Proceeds") of the sale of
the Property shall be paid directly to the Indenture Trustee. If the sale of the
Property is consummated during the Marketing Period, then, upon the Indenture
Trustee's timely receipt of the Gross Remarketing Proceeds thereof, any proceeds
of the RVI Policy and all other amounts due to the Indenture Trustee, the Lessor
and the Participants under this Master Lease and the other Operative Documents
(including all amounts due pursuant to clause (f) above and Article XIII of the
Participation Agreement), the Indenture Trustee shall apply such Gross
Remarketing Proceeds and other amounts, first, to the payment of Permitted Sales
Costs, and second, as set forth in Section 7.4 of the Participation Agreement.
If the Gross Remarketing Proceeds from such sale (if any) of the Property
exceeds the sum of (i) the Lease Balance as of such date minus the Maximum
Recourse Amount, and other amounts paid to Indenture Trustee pursuant to clause
(f)

23

--------------------------------------------------------------------------------


above plus (ii) all Permitted Sales Costs, then the excess shall be paid to the
Lessee on the Expiration Date.

        (i)    Except as expressly set forth herein, the Lessee shall have no
right, power or authority to bind the Lessor, the Indenture Trustee or any
Participant in connection with any proposed sale of the Property.

        (j)    During the Marketing Period, the obligation of the Lessee to pay
Rent (including the installment of Basic Rent due on the Expiration Date) shall
continue undiminished until payment in full of the Lease Balance and all other
amounts due to the Participants under the Operative Documents to which the
Lessee is a party.

        Section 20.3. Failed Remarketing.    If the Lessee effectively elects
the Remarketing Option with respect to the Property and each of the conditions
and requirements in Sections 20.1 and 20.2 shall have been satisfied, but
nevertheless the Lessee is unable to obtain bids satisfactory to the Lessor, and
the sale of the Property is not consummated prior to the end of the Marketing
Period, then the Lessee, at its election, shall either (i) purchase all but not
less than all of the Property pursuant to Section 18.2 hereof, or (ii) pay to
the Indenture Trustee all amounts due pursuant to Section 20.2(f) and provide to
the RVI Provider or its designee all documents, representations, warranties and
indemnities required to be provided by the Lessee to a purchaser of the Property
under Sections 20.1 and 20.2. In connection therewith, the Lessor shall convey
its interest in the Property to the RVI Provider or its designee to the extent
required by, and as required by, the RVI Policy.


ARTICLE XXI
PROCEDURES RELATING TO PURCHASE OR REMARKETING OPTIONS


        Section 21.1. Provisions Relating to the Exercise of Purchase Option or
Obligation and Conveyance upon Remarketing; Conveyance upon Certain Other
Events.    (a) In connection with any termination of this Master Lease with
respect to the Property pursuant to the terms of Article XV, in connection with
the Lessee's purchase of the Property in accordance with Section 18.1 or 18.2
hereof, in connection with the Lessee's Expiration Date Purchase Obligation or
obligations under Section 16.2(f) or 18.3 or in connection with the Lessor's
receipt of an aggregate amount equal to all amounts set forth in Section 16.5 as
set forth in such Section or in connection with any sale pursuant to the
Remarketing Option in accordance with Article XX, then, upon the date on which
this Master Lease is to terminate and upon tender by the Lessee of the amounts
set forth in Article XV, Sections 16.2(f), 16.5, 18.1, 18.2 or 18.3 hereof, as
applicable:

        (i)    the Lessor shall execute and deliver to the Lessee (or to the
Lessee's designee) at the Lessee's cost and expense: (x) a special warranty deed
with respect to the Property containing representations and warranties of
grantor regarding the absence of Lessor Liens attributable to the Lessor (but no
other representations or warranties except the warranty of title), (y) a bill of
sale with respect to the interest of the Lessor in any items of personalty or
Equipment on the Property, containing representations and warranties of grantor
regarding the absence of Lessor Liens attributable to the Lessor (but no other
representations or warranties), and (z) an assignment of the entire interest of
the Lessor in the Property (which shall include an assignment of all of the
right, title and interest of the Lessor in and to any Excess
Casualty/Condemnation Proceeds), in each case in recordable form and otherwise
in conformity with local custom to the extent consistent with the foregoing
scope of the Lessor's representations and warranties and free and clear of the
Lien of the Lease Supplement, the Deed of Trust and any Lessor Liens
attributable to the Lessor;

        (ii)   the Property shall be conveyed to the applicable purchaser (or to
its designee) "AS IS" and in its then present physical condition;

24

--------------------------------------------------------------------------------




        (iii)  at the Lessee's request, Lessor shall convey to the Lessee any
Excess Casualty/Condemnation Proceeds with respect to the Property; and

        (iv)  the Lessor shall execute and deliver to the Lessee (or its
designee) and the Lessee's title insurance company an affidavit as to the
Lessor's title and Lessor Liens attributable to the Lessor and shall execute and
deliver to the Lessee, in recordable form, a statement of termination of this
Master Lease with respect to the Property and termination of the Lease
Supplement (if applicable) covering the Property.

        (b)   If the Lessee properly exercises the Remarketing Option with
respect to the Property pursuant to Article XX and a satisfactory purchaser is
located or the Property is to be transferred to the RVI Provider, then the
Lessee shall, on the Expiration Date, and at its own cost, transfer possession
of the Property to the independent purchaser thereof or the RVI Provider, by
surrendering the same into the possession of such purchaser or the RVI Provider,
free and clear of all Liens other than Permitted Property Liens of the type
described in clause (i), (iii), (vii), (viii) or (x) of the definition thereof,
in the condition required under Section 9.1 (as modified by Modifications
permitted by this Master Lease), ordinary wear and tear excepted, and in
compliance with Applicable Law. The Lessee shall cooperate with the Lessor and
the independent purchaser of the Property or the RVI Provider in order to
facilitate the transfer of the Property, which cooperation shall include, among
other things, the following, all of which the Lessee shall do (or cause to be
done) on or before the Expiration Date or as soon thereafter as is reasonably
practicable: providing copies of all books and records regarding the maintenance
and ownership of the Property and all non-proprietary data and technical
information relating thereto; providing a current copy of the Plans and
Specifications for the Property; granting or assigning all assignable licenses
necessary for the operation and maintenance of the Property; and seeking and
obtaining all necessary Governmental Action. The obligations of the Lessee under
this paragraph shall survive the expiration or termination of this Master Lease.
The Lessor agrees to cooperate and execute such documents as are necessary to
facilitate the foregoing.

        Section 21.2. Reconveyance.    Subject to the prior repayment of all
principal, Make-Whole Amount, if any, and interest on the Notes, all Lessor
Amounts and Yield thereon and all other amounts due and owing to the Lessor, the
Purchasers and the Indenture Trustee under the Operative Documents, if title to
the Property remains in the Lessor after the Expiration Date, the Lessor may
require the Lessee to accept (and Lessee shall accept) a conveyance of the
Property for $1.00 of consideration and otherwise in accordance with Section
21.1.


ARTICLE XXII
ESTOPPEL CERTIFICATES


        Section 22.1. Estoppel Certificates.    At any time and from time to
time upon not less than twenty (20) Business Days' prior request by the Lessor
or the Lessee (the "Requesting Party"), the other party (whichever party shall
have received such request, the "Certifying Party") shall furnish to the
Requesting Party a certificate signed by an individual having the office of vice
president, director or higher certifying that this Master Lease is in full force
and effect (or that this Master Lease is in full force and effect as modified
and setting forth the modifications); the dates to which the Basic Rent and
Supplemental Rent have been paid; to the best knowledge of the signer of such
certificate, whether or not the Requesting Party is in default under any of its
obligations hereunder and, if so, the nature of such alleged default; and such
other matters under this Master Lease as the Requesting Party may reasonably
request.

        Any such certificate furnished pursuant to this Article XXII may be
relied upon by the Requesting Party, and any existing or prospective mortgagee,
purchaser or lender, and any accountant or auditor, of, from or to the
Requesting Party (or any affiliate thereof).

25

--------------------------------------------------------------------------------



ARTICLE XXIII
ACCEPTANCE OF SURRENDER


        Section 23.1. Acceptance of Surrender.    No surrender to the Lessor of
this Master Lease or of all or any of the Property or of any part of any thereof
or of any interest therein shall be valid or effective unless agreed to and
accepted in writing by the Lessor and, prior to the payment or performance of
all obligations under the Notes, the Indenture and all other amounts due and
payable to the Purchasers under the Operative Documents, the Indenture Trustee,
and no act by the Lessor or any representative or agent of the Lessor or any
Purchaser other than a written acceptance, shall constitute an acceptance of any
such surrender.


ARTICLE XXIV
NO MERGER OF TITLE


        Section 24.1. No Merger of Title.    There shall be no merger of this
Master Lease or of the leasehold estate created hereby by reason of the fact
that the same Person may acquire, own or hold, directly or indirectly, in whole
or in part, (a) this Master Lease or the leasehold estate created hereby or any
interest in this Master Lease or such leasehold estate or (b) the fee estate in
the Property, except as may expressly be stated in a written instrument duly
executed and delivered by the appropriate Person.


ARTICLE XXV
INTENT OF THE PARTIES


        Section 25.1. Ownership of the Property.    (a) The parties hereto
intend that unless assigned by the Lessor in accordance with the terms of the
Operative Documents, or Applicable Law otherwise provides, legal title to the
Property shall remain in the Lessor as security for the obligations of the
Lessee hereunder and under the other Operative Documents until the Lessee has
fulfilled all of its obligations hereunder and under the other Operative
Documents. The Lessee hereby grants to the Lessor a continuing Lien and security
interest in the Property to secure the payment of all sums due hereunder and
under the other Operative Documents. The parties hereto intend that for state,
real estate and commercial law and bankruptcy purposes, (i) the Lease will be
treated as a financing arrangement and (ii) the Lessor and the Purchasers will
be deemed lenders making loans to the Lessee in an amount equal to the sum of
the Lessor Amounts and the outstanding principal amount of the Notes, which
amounts are secured by the Properties. The parties hereto covenant to treat the
Notes (and interests therein) and the Lessor Amount as indebtedness of the
Lessee for U.S. federal, state and local tax purposes and further covenant that
they will not take any action inconsistent with such treatment (unless either
(i) required to do so by the United States Internal Revenue Service or the
equivalent taxing authority of any foreign government or any U.S. state or
political subdivision thereof (a "Taxation Authority") or (ii) an alternative
position of a Taxation Authority is asserted, and such party reasonably
believes, on advice of counsel, that there is a reasonable basis for such
asserted position). Nevertheless, the Lessee acknowledges and agrees that
neither the Lessor, the Indenture Trustee, the Arranger nor any of the
Purchasers has provided, or will provide, any tax, accounting, or legal advice
to the Lessee regarding the Operative Documents or the transaction contemplated
thereby, and that the Lessee has obtained and relied upon such tax, accounting
and legal advice concerning the Operative Documents as it deems appropriate.

        (b)   Specifically, without limiting the generality of clause (a) of
this Section 25.1, the parties hereto intend and agree that in the event of any
insolvency or receivership proceedings or a petition under the United States
bankruptcy laws or any other applicable insolvency laws or statute of the United
States of America or any state or commonwealth thereof affecting the Lessee, the
Lessee Guarantor, the Lessor or the Purchasers or any collection actions, the
transactions evidenced by the Operative Documents shall be regarded as loans
made by the Lessor and the Purchasers as unrelated third party lenders of

26

--------------------------------------------------------------------------------


the Lessee. The parties hereto covenant and agree that (except to the extent
provided for in section 25.1(a) above) they will not take any action or advocate
any position contrary to the intentions set forth in this Article XXV.

        (b)   It is the intent of the parties hereto that this Master Lease
grants a security interest and mortgage or deed of trust, as the case may be, on
the Property to the Lessor or for the benefit of the Lessor and the other
Participants to secure the performance of the Lessee under and payment of all
amounts under the Lease and the other Operative Documents all as more
specifically set forth in Section 5 of the Lease Supplement.


ARTICLE XXVI
MISCELLANEOUS


        Section 26.1. Severability; Perpetuities; Etc.    If any term or
provision of this Master Lease or any application thereof shall be declared
invalid or unenforceable, the remainder of this Master Lease (or the Lease
Supplement) and any other application of such term or provision shall not be
affected thereby. If any right or option of the Lessee provided in this Master
Lease, including any right or option described in Article XIV, XV, XVIII or XX,
would, in the absence of the limitation imposed by this sentence, be invalid or
unenforceable as being in violation of the rule against perpetuities or any
other rule of law relating to the vesting of an interest in or the suspension of
the power of alienation of property, then such right or option shall be
exercisable only during the period which shall end twenty-one (21) years after
the date of death of the last survivor of the descendants of Franklin D.
Roosevelt, the former President of the United States, Henry Ford, the deceased
automobile manufacturer, and John D. Rockefeller, the founder of the Standard
Oil Company, known to be alive on the date of the execution, acknowledgment and
delivery of this Master Lease.

        Section 26.2. Amendments and Modifications.    Subject to the
requirements, restrictions and conditions set forth in the Participation
Agreement, neither this Master Lease nor any provision hereof may be amended,
waived, discharged or terminated except by an instrument in writing in
recordable form signed by the parties hereto.

        Section 26.3. No Waiver.    No failure by the Lessor, the Indenture
Trustee, any Participant, or the Lessee to insist upon the strict performance of
any term hereof or to exercise any right, power or remedy upon a default
hereunder, and no acceptance of full or partial payment of Rent during the
continuance of any such default, shall constitute a waiver of any such default
or of any such term. To the fullest extent permitted by law, no waiver of any
default shall affect or alter this Master Lease, and this Master Lease shall
continue in full force and effect with respect to any other then existing or
subsequent default.

        Section 26.4. Notices.    All notices, demands, requests, consents,
approvals and other communications hereunder shall be in writing and directed to
the address described in, and deemed received in accordance with the provisions
of, Section 15.3 of the Participation Agreement.

        Section 26.5. Successors and Assigns.    All the terms and provisions of
this Master Lease shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

        Section 26.6. Headings and Table of Contents.    The headings and table
of contents in this Master Lease are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

        Section 26.7. Counterparts.    This Master Lease may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same instrument.

27

--------------------------------------------------------------------------------


        Section 26.8. Governing Law.    THIS MASTER LEASE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW
RULES WHICH WOULD OTHERWISE CAUSE THIS MASTER LEASE TO BE CONSTRUED OR ENFORCED
IN ACCORDANCE WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF
ANY OTHER JURISDICTION) EXCEPT AS OTHERWISE SET FORTH IN THE LEASE SUPPLEMENT
WITH RESPECT TO THE CREATION AND PERFECTION OF THE LIENS AND SECURITY INTERESTS
IN THE PROPERTY AND EXCEPT FOR THE RIGHTS AND REMEDIES OF THE LESSOR AND THE
PARTICIPANTS WITH RESPECT TO THE PROPERTY (INCLUDING WITHOUT LIMITATION THOSE
UNDER SECTIONS 16.2, 16.3, 16.4 AND 25.1 HEREOF AND ALSO THE PURCHASE OPTION
UNDER ARTICLE XVIII HEREOF).

        Section 26.9. Original Lease.    The single executed original of this
Master Lease marked "THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART" on
the signature page thereof and containing the receipt thereof of WILMINGTON
TRUST COMPANY as Indenture Trustee for the Purchasers therefor on or following
the signature page thereof shall be the Original Executed Counterpart of this
Master Lease (the "Original Executed Counterpart"). To the extent that this
Master Lease constitutes chattel paper, as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction, no security
interest in this Master Lease may be created through the transfer or possession
of any counterpart other than the Original Executed Counterpart.

        Section 26.10. Time of Essence.    With respect to each of the Lessee's
obligations and the Lessor's obligations hereunder, time is of the essence, and
each such party hereby acknowledges and confirms the foregoing.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

28

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Master Lease to be duly
executed and delivered as of the date first above written.

    SABRE INC., as Lessee
 
 
By
 
         

--------------------------------------------------------------------------------

        Name

--------------------------------------------------------------------------------

        Its

--------------------------------------------------------------------------------


 
 
CLS LEASING INC., as Lessor
 
 
By
 
         

--------------------------------------------------------------------------------

        Name

--------------------------------------------------------------------------------

        Its

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1(b)



MASTER LEASE AND DEED OF TRUST
Table Of Contents
MASTER LEASE AND DEED OF TRUST THIS DOCUMENT SECURES FUTURE ADVANCES
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II MASTER LEASE
ARTICLE III PAYMENT OF RENT
ARTICLE IV QUIET ENJOYMENT; RIGHT TO INSPECT
ARTICLE V NET LEASE, ETC.
ARTICLE VI SUBLEASES AND ASSIGNMENTS
ARTICLE VII LESSEE ACKNOWLEDGMENTS
ARTICLE VIII POSSESSION AND USE OF THE PROPERTY, ETC.
ARTICLE IX MAINTENANCE AND REPAIR; RETURN
ARTICLE X MODIFICATIONS, ETC
ARTICLE XI DISCHARGE OF LIENS; EASEMENTS
ARTICLE XII PERMITTED CONTESTS
ARTICLE XIII INSURANCE
ARTICLE XIV EVENT OF LOSS; CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS
ARTICLE XV TERMINATION OF LEASE
ARTICLE XVI EVENTS OF DEFAULT
ARTICLE XVII LESSOR'S RIGHT TO CURE
ARTICLE XVIII PURCHASE PROVISIONS
ARTICLE XIX ACKNOWLEDGEMENT OF ASSIGNMENT
ARTICLE XX REMARKETING OPTION
ARTICLE XXI PROCEDURES RELATING TO PURCHASE OR REMARKETING OPTIONS
ARTICLE XXII ESTOPPEL CERTIFICATES
ARTICLE XXIII ACCEPTANCE OF SURRENDER
ARTICLE XXIV NO MERGER OF TITLE
ARTICLE XXV INTENT OF THE PARTIES
ARTICLE XXVI MISCELLANEOUS
